Execution Version

Exhibit 10.3


AMORCO MARINE TERMINAL USE AND THROUGHPUT AGREEMENT


This Amorco Marine Terminal Use and Throughput Agreement (the “Agreement”) is
dated effective as of the Commencement Date (as defined below in Section 4), by
and between Tesoro Refining and Marketing Company, a Delaware corporation
(“TRMC”) and Tesoro Logistics Operations LLC, a Delaware limited liability
company (“TLO”).
RECITALS


WHEREAS, TLO owns (i) certain Tanks (as defined below) for the storage of crude
oil, along with related real estate, hydrocarbon transfer pumps, piping, sheds
and equipment (including electrical switching and communications facilities and
equipment) for such Tanks (collectively, the “Storage Facility”), and (ii) two
firewater tanks with 48,000 Barrels of shell capacity with associated firewater
pumps and piping; all of which are situated at the terminal located on the
Suisun Bay near Martinez, California (the “Amorco Terminal”);
WHEREAS, TLO's Tanks (as defined below) at the Storage Facility have an
aggregate Shell Capacity (as defined below) of 425,000 Barrels (as defined
below) and an aggregate Operating Capacity (as defined below) of 370,000 Barrels
(as defined below);
WHEREAS, pursuant to a term lease (“Wharf Lease”) with the California State
Lands Commission (“CSLC”), which is currently on a month-to-month holdover
basis, TRMC has leasehold interests in (A) a single-berth dock, which has an
estimated throughput capacity of approximately 145,000 Barrels per day (the
“Dock”), and (B) various fixtures and improvements located on the Wharf,
including piping, loading arms and sheds (together with the Dock, the “Wharf”),
all of which situated at the Amorco Terminal and located on the Suisun Bay near
Martinez, California;
WHEREAS, subject to various permits, licenses and easements, TRMC owns (i) three
crude oil pipelines (the “Crude Oil Pipelines”), depicted on Schedule A as Items
No. 2, 3 and 4, between the Storage Facility and the Plains-Martinez Storage
Terminal (the “Plains Terminal”) and TRMC's Golden Eagle refinery located in
Martinez, California (the “Refinery”), (ii) one water pipeline (the “Water
Pipeline”), depicted on Schedule A as Item No. 1, between the Storage Facility
and the Refinery, and (iii) one petroleum products pipeline (the “Refined
Products Pipeline”; and together with the Crude Oil Pipelines and the Water
Pipeline, the “Pipelines”), depicted on Schedule A as Item No. 5, between the
Refinery and the Plains Terminal;
WHEREAS, the Wharf Lease and the leasehold interests in the Wharf, are expected
to be renewed by the CSLC for an initial term of ten years with two five-year
extensions (the “Lease Renewal”) and the Parties expect to have the CSLC
contemporaneously assign the Wharf Lease to TLO (the “Lease Assignment”);
WHEREAS, operation of the Pipelines is subject to a Certificate of Financial
Responsibility (“COFR”) approved by the California Department of Fish and Game
(“CDFG”), which the Parties expect to be assigned to TLO (the “COFR Assignment”)
contemporaneously with the Lease Assignment;
WHEREAS, upon renewal of the Wharf Lease and receipt of approval from the CSLC
of assignment of the Wharf Lease and approval by the CDFG of the assignment of
the COFR, the Wharf Lease and the leasehold interests in the Wharf, along with
the Pipelines, are to be formally assigned and conveyed to TLO;



\36164683.6

--------------------------------------------------------------------------------






WHEREAS, during the Term (as defined below and which shall encompass the Interim
Period, also defined below), TLO desires to provide to TRMC, and TRMC desires to
receive from TLO, services to manage and operate the Wharf, the Storage Facility
and the Pipelines (collectively, and along with the Wharf Lease, the “Amorco
Assets”) for TRMC's exclusive use, on a dedicated basis, with respect to crude
oil owned by TRMC and stored in one or more of TLO's Tanks (as defined below) at
the Storage Facility and crude oil and refined products owned by TRMC and
transported from time to time through the Pipelines between the Wharf and the
Storage Facility; the Storage Facility and the Refinery; and the Refinery and
the Plains Terminal; and
WHEREAS, TRMC and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:
1.
DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Agreement” has the meaning set forth in the Preamble.
“Amorco Assets” has the meaning set forth in the Recitals.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 6(e).
“CDFG” has the meaning set forth in the Recitals.
“COFR” has the meaning set forth in the Recitals.
“COFR Assignment” has the meaning set forth in the Recitals.
“Commencement Date” has the meaning set forth in Section 3.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development

2
\36164683.6

--------------------------------------------------------------------------------




programs, computer programs, hardware configuration information, technical
drawings, algorithms, know-how, formulas, processes, ideas, inventions (whether
patentable or not), trade secrets, schematics and other technical, business,
marketing and product development plans, revenues, expenses, earnings
projections, forecasts, strategies, and other non-public business,
technological, and financial information.
“Contribution Agreement” means that certain Amorco Contribution, Conveyance and
Assumption Agreement dated as of the date hereof by and among Tesoro
Corporation, Tesoro Companies, Inc., TRMC, Tesoro Logistics GP, LLC, Partnership
and TLO, as amended, restated, modified or supplemented from time to time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Crude Oil Pipelines” has the meaning set forth in the Recitals.
“CSLC” has the meaning set forth in the Recitals.
“Excess Volume Throughput Fee” has the meaning set forth in Section 5(a)(iii).
“Extension Period” has the meaning set forth in Section 4.
“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO's obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment and similar
events.
“Force Majeure Notice” has the meaning set forth in Section 21(a).
“Force Majeure Period” has the meaning set forth in Section 21(a).
“General Partner” means Tesoro Logistics GP, LLC.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Incremental Volume Throughput Fee” has the meaning set forth in Section
5(a)(ii).
“Interim Period” means the period commencing on the Commencement Date and
continuing until the actual date of the Lease Assignment.
“Lease Assignment” has the meaning set forth in the Recitals.
“Lease Renewal” has the meaning set forth in the Recitals.
“Minimum Throughput Commitment” means, subject to Section 6(c), an aggregate
volume of 1,977,083 Barrels (approximately 65,000 Barrels per day) of crude oil
per Month received over the

3
\36164683.6

--------------------------------------------------------------------------------




Wharf; provided, however, that the Minimum Throughput Commitment during the
Month in which the Commencement Date occurs shall be prorated in accordance with
the ratio of the number of days, including and following the Commencement Date,
in such Month to the total number of days in such Month.
“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.
“MOTEMS” has the meaning set forth in Section 7(a)(ii)(2).
“MTCF” has the meaning set forth in Section 5(a)(i).
“MTUTA First Offer Period” has the meaning set forth in Section 20(e).
“MTUTA Right of First Refusal” has the meaning set forth in Section 20(e).
“Notice Period” has the meaning set forth in Section 22(a).
“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
dated as of the date hereof by and among Tesoro Companies, Inc., TRMC, Tesoro
Alaska Company, Tesoro Logistics GP, LLC, Tesoro High Plains Pipeline Company
LLC, Partnership and TLO, as amended, restated, modified or supplemented from
time to time.
“Operational Services Agreement” means that certain Amended and Restated
Operational Services Agreement dated as of the date hereof by and among Tesoro
Corporation, Tesoro Companies, Inc., TRMC, Tesoro Alaska Company, Tesoro
Logistics GP, LLC, Partnership and TLO, as amended, restated, modified or
supplemented from time to time.
“Operating Capacity” means (i) with respect to each Tank, the effective storage
capacity of such Tank, taking into account accepted engineering principles,
industry standards, American Petroleum Institute guidelines and Applicable Laws,
under actual conditions as they may exist at any time, and (ii) with respect to
the Amorco Assets, the ability to receive crude oil at the Wharf for prompt
transshipment to the Refinery. The current Operating Capacity of each Tank as of
the date hereof is listed on Schedule B attached hereto. The current Operating
Capacity of the Amorco Assets, as a whole, is 600,000 Barrels in any twenty-four
(24) hour period, but not more than 5,830,000 Barrels in any Month.
“Operating Requirements” means any and all laws, regulations, rules, permits,
orders, conditions and procedures relating to the operation and use of the
Wharf, Storage Facility (including the Tanks) and the Pipelines that generally
apply to receipt, delivery, loading, unloading, storage, and transportation of
Products at the Wharf, Storage Facility and through the Pipelines, including
without limitation those general terms and conditions specified in Schedule C.
“Partnership” means Tesoro Logistics LP.
“Partnership Change of Control” means Tesoro Corporation ceases to Control the
general partner of the Partnership.
“Party” or “Parties” means that each of TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.

4
\36164683.6

--------------------------------------------------------------------------------




“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Pipeline” or “Pipelines” has the meaning set forth in the Recitals.
“Plains Terminal” has the meaning set forth in the Recitals.
“Product” or “Products” means crude oil, refined products, water and other
materials throughput at the Wharf, on the Pipelines and/or stored in the Tanks
in the ordinary course of business.
“Purchase First Offer Period” has the meaning set forth in Section 23(d).
“Purchase Right of First Refusal” has the meaning set forth in Section 23(d).
“Receiving Party Personnel” has the meaning set forth in Section 26.
“Refined Products Pipeline” has the meaning set forth in the Recitals.
“Refinery” has the meaning set forth in the Recitals.
“Restoration” has the meaning set forth in Section 6(d).
“Shell Capacity” means the gross storage capacity of a Tank, based upon its
dimensions, as set forth for each Tank on Schedule B attached hereto.
“Shortfall Credit” has the meaning set forth in Section 8(a).
“Storage Facility” has the meaning set forth in the Recitals.
“Suspension Notice” has the meaning set forth in Section 22(a).
“Tanks” mean the five (5) tanks owned by TLO and listed on Schedule B attached
hereto, each of which is used for the storage of Products and located at the
Storage Facility.
“Term” and “Initial Term” each have the meaning set forth in Section 4.
“Termination Notice” has the meaning set forth in Section 21(a).
“Throughput and Tankage Fees” has the meaning set forth in Section 5(a).
“TLO” has the meaning set forth in the Preamble.
“TLO Indemnitee” and “TLO Indemnitees” have the meanings set forth in Section
19(b).
“TRMC” has the meaning set forth in the Preamble.
“TRMC Indemnitee” and “TRMC Indemnitees” have the meanings set forth in Section
19(a).
“TRMC Termination Notice” has the meaning set forth in Section 21(b).
“URPP Use Fee” has the meaning set forth in Section 5(b).

5
\36164683.6

--------------------------------------------------------------------------------




“Water Pipeline” has the meaning set forth in the Recitals.
“Wharf” has the meaning set forth in the Recitals.
“Wharf Lease” has the meaning set forth in the Recitals.
2.
GENERAL UNDERTAKINGS



Subject to the terms and conditions of this Agreement and the effective
Operating Capacity of the Amorco Assets, each Month during the Term, TRMC shall
be entitled to receive the Minimum Throughput Commitment at the Wharf. The
Pipelines identified on Schedule A attached hereto and the Tanks identified on
Schedule B attached hereto shall be dedicated and used exclusively for the
throughput and storage of TRMC's Products. For those dedicated Pipelines and
Tanks, TRMC shall be responsible for providing all line fill and tank heels
required for the operation of such Pipelines and Tanks. At any time after any
such Product has been received in such Tanks, TLO may, for operational,
environmental or safety reasons, move such Product to one or more other Tanks
within the Storage Facility, at TLO's sole cost and expense.
3.
COMMENCEMENT DATE



The Parties anticipate that the “Commencement Date” will be April 1, 2012. The
actual Commencement Date shall be the date specified by TLO in a written notice
to TRMC. The Parties agree that there are a number of factors that may affect
the actual Commencement Date. Consequently, neither Party shall have any right
or remedy against the other Party if the actual Commencement Date is earlier or
later than the anticipated Commencement Date.
4.
TERM



The initial term of this Agreement shall commence on the Commencement Date and
shall continue through March 31, 2022 (the “Initial Term”); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an “Extension Period”) by providing written
notice of its intent to TLO no less than ninety (90) days prior to the end of
the Initial Term or the then-current Extension Period. The Initial Term, and any
extensions of this Agreement as provided above, shall be referred to herein as
the “Term”.
5.
THROUGHPUT, TANKAGE AND USAGE FEES; PASS THROUGH COSTS



(a)    Throughput and Tankage Fees. TRMC agrees to pay to TLO the following fees
for all Barrels of crude oil throughput by TRMC at the Wharf and on the Crude
Oil Pipelines, and stored at the Storage Facility (collectively, the “Throughput
and Tankage Fees”):
(i)    a Minimum Throughput Commitment Fee (the “MTCF”) of $1,087,395.65 per
Month which is $0.55/Barrel multiplied by the Minimum Throughput Commitment;
plus
(ii)    $0.55/Barrel for all vessel receipts throughput in a Month in excess of
the Minimum Throughput Commitment but less than 2,129,167 Barrels (the
“Incremental Volume Throughput Fee”); plus
(iii)     $0.10/Barrel for all vessel receipts throughput in a Month in excess
of 2,129,167 Barrels (the “Excess Volume Throughput Fee”), such excess
encompassing the aggregate use of the Wharf, Tanks and Crude Oil Pipelines, and
such fee to be the exclusive throughput fee for

6
\36164683.6

--------------------------------------------------------------------------------




volumes in excess of 2,129,167 Barrels in a Month; provided, however, that any
applicable costs specified in Section 6 below shall still apply to any such
excess volumes.
(b)    Unlimited Refined Products Pipeline Use Fee. TRMC agrees to pay to TLO a
$30,000/Month flat fee for TRMC's unlimited use of the Refined Products Pipeline
(the “URPP Use Fee”), subject to the physical capacity thereof.
(c)    Fee Adjustments.
(i)    All fees set forth in Section 5(a) and (b) above shall be increased on
July 1 of each year of the Term, by a percentage equal to the
greater of zero or the positive change in the CPI-U (All Urban Consumers), as
reported by the U.S. Bureau of Labor Statistics.
(ii)    TLO has the right to adjust the MTCF to include the actual increase of
any CSLC lease rental expense under the Lease Renewal.
6.
SURCHARGES AND REIMBURSEMENTS; CAPABILITIES OF FACILITIES



(a)Surcharges and Reimbursements. TRMC shall reimburse TLO for, or TLO shall be
permitted to charge TRMC an additional per Barrel surcharge for any and all of
the following:


(i)the actual cost of any capital expenditures that TLO agrees to make upon
TRMC's request, including those provided for in Section 6(c) through (e) below;


(ii)any cleaning, degassing or other preparation of the Tanks at the expiration
of this Agreement or as specifically requested by TRMC;


(iii)The costs that TLO incurs in complying with any new Applicable Laws that
affect the Storage Facility, the Pipelines or services provided by TLO to TRMC
hereunder; provided, that (A) compliance by TLO with any such new law or
regulation requires substantial unanticipated capital expenditures by TLO, (B)
TLO has made good faith efforts to mitigate the effect of any such law or
regulation and (C) TLO has negotiated in good faith with TRMC in order to agree
on the level of any such surcharge;


(iv)Any capital expenditures or other costs incurred by TLO for currently
unanticipated improvements to the Wharf that may be required by the CSLC in
connection with the Lease Renewal; provided, that (A) TLO has made good faith
efforts to mitigate those costs and (B) TLO has negotiated in good faith with
TRMC in order to agree on the level of any surcharge;


(v)All taxes (other than ad valorem taxes, property taxes, income taxes, gross
receipt taxes, payroll taxes and similar taxes) that TLO specifically incurs on
TRMC's behalf for the services TLO provides to TRMC hereunder, if such
reimbursement is not prohibited by law;


(vi)Any costs for Wharf dredging beyond routine maintenance dredging that
materially increases operating costs above historical levels;


(vii)Any future assessments made by the Army Corp of Engineers or other agencies
for dredging or deepening of the channels leading to the Wharf; provided,

7
\36164683.6

--------------------------------------------------------------------------------




however, that TRMC will have approval authority for discretionary Army Corp of
Engineers expenditures that may require a surcharge to be imposed; and


(viii)If TRMC objects to TLO incurring any costs under items (iv), (vi) or (vii)
above, or to the level of any surcharge under (iii) above, then TLO shall incur
and impose a surcharge for those expenditures as it deems, in its sole
discretion, to be mandatory. In such case, if TLO determines that all or some
costs to which TRMC has objected could be reduced or mitigated by changes in
operation of any of the Amorco Assets, including taking an Amorco Asset out of
service, reducing capacity of an Amorco Asset, or restricting use of an Amorco
Asset, then TRMC may request that TLO do so, rather than imposing a surcharge to
maintain service at a particular level, and in that event, TLO shall make
reasonable efforts to accommodate such request; provided that TLO shall not be
required to take any actions that it believes in good faith might result in a
violation of any Operating Requirement and such reduction in capacity shall not
be a Force Majeure event or other basis for any reduction in TRMC's Minimum
Throughput Commitment or for a reduction in any fees except surcharges avoided
by such reduction in capacity.


(b)Lease Renewal Costs. TLO shall be permitted to charge TRMC an additional per
Barrel surcharge for an amount sufficient to compensate TLO for an increase in
operating costs resulting from the actual increase of any CSLC lease rental
expense under the Lease Renewal;


(c)Service Interruptions. TLO shall use reasonable commercial efforts to
minimize the interruption of service at the Wharf, the Storage Facility and each
Pipeline. TLO shall promptly inform TRMC's operational personnel of any
anticipated partial or complete interruption of service at the Wharf, any
Pipeline or Tank, including relevant information about the nature, extent, cause
and expected duration of the interruption and the actions TLO is taking to
resume full operations, provided that TLO shall not have any liability for any
failure to notify, or delay in notifying, TRMC of any such matters except to the
extent TRMC has been materially prejudiced or damaged by such failure or delay.
To the extent practicable, TLO shall coordinate repairs and maintenance on the
Amorco Assets with TRMC's planned shipping schedule to minimize downtime when
TRMC has scheduled use of the Amorco Assets. Notwithstanding any of the
immediately foregoing to the contrary, if TRMC is unable to throughput 65,000
Barrels on any day when TRMC has scheduled the berthing of a vessel at the
Wharf, by reason of any of the Amorco Assets being out of service, the Minimum
Throughput Commitment shall be reduced by 65,000 Barrels per day for each full
day that the Wharf remains out of service to allow berthing and unloading by
such vessel and delivery of the cargo at the Refinery.


(d)Maintenance and Repair Standards. Subject to Force Majeure and interruptions
for routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain the Wharf and each Pipeline and Tank in a
condition and with a capacity sufficient to throughput a volume of TRMC's
Products at least equal to the current Operating Capacity for such Pipeline and
Tanks and the Wharf and Storage Facility as a whole. TLO's obligations may be
temporarily suspended during the occurrence of, and for the entire duration of,
a Force Majeure or other interruption of service, to the extent such Force
Majeure or other interruption of service impairs TLO's ability to perform such
obligations. If for any reason, including, without limitation, a Force Majeure
event, the throughput or storage capacity of the Wharf, any Pipeline or Tank
should fall below its current Operating Capacity, then within a reasonable
period of time thereafter, TLO shall make commercially reasonable repairs to
restore the capacity of the Wharf, such Pipeline or Tank to current Operating
Capacity (“Restoration”). Except as provided below in Section 6(e), all of such
Restoration shall be at TLO's cost and expense unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
TRMC, its employees, agents or customers. Notwithstanding the foregoing, TLO
shall have only one Tank and

8
\36164683.6

--------------------------------------------------------------------------------




transfer pump at a time out for scheduled maintenance. TLO will make best
commercial efforts to coordinate major scheduled maintenance projects or other
planned Dock outages with the Refinery's #50 Crude Unit turnaround schedule.


(e)Capacity Resolution.    In the event of the failure of TLO to maintain the
Wharf, any Pipeline or Tank in a condition and with a capacity sufficient to
throughput and store a volume of TRMC's Products equal to its current Operating
Capacity, then either Party shall have the right to call a meeting between
executives of both Parties by providing at least two (2) Business Days' advance
written notice. Any such meeting shall be held at a mutually agreeable location
and will be attended by executives of both Parties each having sufficient
authority to commit his or her respective Party to a Capacity Resolution (as
defined below). At the meeting, the Parties will negotiate in good faith with
the objective of reaching a joint resolution for the Restoration of capacity on
the Wharf, Pipeline or Tank which will, among other things, specify steps to be
taken by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration TLO's economic considerations
relating to costs of the repairs and TRMC's requirements concerning its refining
and marketing operations. TLO shall use commercially reasonable efforts to
continue to provide storage and throughput of TRMC's Products at the Wharf,
Pipelines and Storage Facility, to the extent the Wharf, Pipelines and Storage
Facility have capability of doing so, during the period before Restoration is
completed; provided, however, that the Throughput and Tankage Fee shall be
reduced to account for the reduced Operating Capacity until such Restoration is
complete. In the event that TRMC's economic considerations justify incurring
additional costs to restore the Wharf, Pipeline or Tank in a more expedited
manner than the time schedule determined in accordance with the preceding
sentences, TRMC may require TLO to expedite the Restoration to the extent
reasonably possible, subject to TRMC's payment, in advance, of the estimated
incremental costs to be incurred as a result of the expedited time schedule. In
the event that the Operating Capacity of a Tank is reduced, and the Parties
agree that the Restoration of such Tank to its full Operating Capacity is not
justified under the standards set forth in the preceding sentences, then the
Parties shall negotiate an appropriate adjustment to the Throughput and Tankage
Fees to account for the reduced Operating Capacity available for TRMC's use. In
the event the Parties agree to an expedited Restoration plan in which TRMC
agrees to fund a portion of the Restoration cost or a reduced Throughput and
Tankage Fee, then neither Party shall have the right to terminate this Agreement
pursuant to Section 20 below as a result of the events necessitating the
Restoration contemplated by this Section 6(e), so long as any such Restoration
is completed with due diligence. TRMC shall pay its portion of the Restoration
costs to TLO in advance based on an estimate based on reasonable engineering
standards promulgated by the Association for Facilities Engineering. Upon
completion, TRMC shall pay the difference between the actual portion of
Restoration costs to be paid by TRMC pursuant to this Section 6(e) and the
estimated amount paid under the preceding sentence within thirty (30) days after
receipt of TLO's invoice therefor, or, if appropriate, TLO shall pay TRMC the
excess of the estimate paid by TRMC over TLO's actual costs as previously
described within thirty (30) days after completion of the Restoration.


(f)TRMC's Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, TLO either (i)
refuses or fails to meet with TRMC within the period set forth in Section 6(e),
(ii) fails to agree to perform a Capacity Resolution in accordance with the
standards set forth in Section 6(e), or (iii) fails to perform its obligations
in compliance with the terms of a Capacity Resolution, TRMC may, as its sole
remedy for any breach by TLO of any of its obligations under Section 6(e),
require TLO to complete a Restoration of the affected Amorco Asset, and the
Throughput and Tankage Fee shall be reduced to account for the reduced Operating
Capacity until such Restoration is completed. Any such Restoration required
under this Section 6(f) shall be completed by TLO at TRMC's cost. TLO shall use
commercially reasonable efforts to continue to provide storage and

9
\36164683.6

--------------------------------------------------------------------------------




throughput of TRMC's Products at the affected Amorco Asset while such
Restoration is being completed. Any work performed by TLO pursuant to this
Section 6(f) shall be performed and completed in a good and workmanlike manner
consistent with applicable pipeline industry standards and in accordance with
all applicable laws, rules and/or regulations. Additionally, during such period
after the occurrence of (x) a Partnership Change of Control or (y) a sale of the
Refinery, TRMC may exercise any remedies available to it under this Agreement
(other than termination), including the right to immediately seek temporary and
permanent injunctive relief for specific performance by TLO of the applicable
provisions of this Agreement, including, without limitation, the obligation to
make Restorations as described herein.


7.OPERATION OF THE WHARF AND PIPELINES DURING INTERIM PERIOD


(a)    TLO Covenants. During the Interim Period, TLO covenants as follows:


(i)    the General Partner, on behalf of TLO, will provide necessary personnel,
equipment and other services for the operation and maintenance of the Wharf and
the Pipelines.


(ii)    TLO will reimburse TRMC for:


(1) all rentals under the Wharf Lease;
 
(2) any and all repairs and maintenance costs and capital expenditures for the
Wharf and Pipelines, including without limitation all state required Marine Oil
Terminal Engineering and Maintenance Standards (“MOTEMS”) obligations (other
than those originally scheduled prior to the Commencement Date), but excluding
those Amorco related-items specified in Schedule VI of the Omnibus Agreement,
and any and all repairs and maintenance costs and capital expenditures resulting
from a defect in existence at the time of the conveyance of the Wharf and
Pipelines to TLO to the extent to which TRMC shall indemnify TLO pursuant to the
Omnibus Agreement;


(3) all right of way expenses for the Pipelines; and


(4) without duplication of any amounts reimbursed or paid under the Omnibus
Agreement or the Operational Services Agreement, any and all taxes, fees,
insurance premiums, assessments or spill planning and/or response costs (except
those costs for oil spill response services provided by the Marine Preservation
Association related to obligations for oil spill prevention response, as
provided in Schedule IV of the Omnibus Agreement) incurred by TRMC as lessee
under the Wharf Lease or owner of the Pipelines.


(iii)    To the extent that any costs for which TLO should reimburse TRMC would
be costs that could be immediately recovered by TLO by reason of per barrel
surcharge to TRMC, as otherwise provided in Section 6, then TLO shall not be
required to reimburse TRMC, and the surcharges shall not apply to such costs.


(iv)    TLO will also indemnify TRMC against any other claims, liabilities or
losses that TRMC incurs in its status as lessee under the Wharf Lease or owner
of the Pipelines during the Interim Period.


(b)    TRMC Covenants. During the Interim Period, TRMC covenants as follows:


(i)    TRMC shall pay to TLO those fees specified in Section 5 above.

10
\36164683.6

--------------------------------------------------------------------------------






(ii)    If the Lease Renewal requires a retroactive payment for increased
rentals under the Wharf Lease prior to the date the Lease Renewal is issued by
the CSLC, then TRMC shall remain solely responsible for paying such increased
rentals for the prior period. TLO shall not be required to reimburse TRMC for
any such retroactive increase attributable to the Interim Period, nor shall the
MTCF be increased to cover such retroactive increased rentals attributable to
the Interim Period.


(iii)    It is anticipated that TRMC may seek to obtain from the CSLC a renewal
and extension of its nearby Avon wharf at the same time that it obtains a
renewal and assignment of the Wharf Lease for the Amorco Wharf. TRMC will remain
solely responsible for all costs associated with renewal and extension of the
lease for the Avon wharf.


(c)    Mutual Covenants. During the Interim Period, both TRMC and TLO covenant
as follows:


(i)    To cooperate in good faith to complete the Lease Assignment and the Lease
Renewal and to complete the COFR Assignment. The Parties will cooperate and
proceed in good faith to expedite issuance by the CSLC of the Lease Renewal and
Lease Assignment as soon as reasonably practicable, under terms and procedures
consistent with CSLC and state requirements.
    
(ii)    At any time before the issuance of the Lease Renewal, TLO will have the
right to request that TRMC assign to TLO the current holdover Wharf Lease, and
upon such request, TRMC will act with reasonable diligence, and TLO will
cooperate with TRMC, in order to obtain CSLC approval of the transfer of the
Wharf Lease as soon as reasonably practicable, under terms and procedures
consistent with CSLC and state requirements. Ownership of the Pipelines will be
transferred concurrently with such assignment of the Wharf Lease and the Parties
will cooperate in good faith to consummate such conveyance.


8.
PAYMENTS



(a)    Monthly Shortfall Credit. If, during any Month, actual Barrels throughput
by TRMC are less than the Minimum Throughput Commitment, then TRMC shall
nevertheless pay to TLO the MTCF. TRMC shall be entitled to a credit (a
“Shortfall Credit”) equal to the product of $.55/Barrel multiplied by the
difference between the Minimum Throughput Commitment and the volumes actually
received at the Wharf during such Month. The Shortfall Credit shall be posted as
a credit to TRMC's account, and shall be applied in subsequent Monthly invoices
against amounts owed by TRMC for Incremental Volume Throughput Fees and Excess
Volume Throughput Fees during any of the succeeding three (3) Months. A
Shortfall Credit will be applied in the order in which such Shortfall Credit
accrues and any portion of the Shortfall Credit that is not used by TRMC during
the succeeding three (3) Months will expire (e.g., a Shortfall Credit which
accrues in January will be available in February, March and April, will expire
at the end of April, and must be applied prior to applying such Shortfall Credit
which accrues in February).
(b)    Monthly Reconciliation. Actual volumes are to be determined Monthly,
based upon vessel receipts during that Month and credited towards the Minimum
Throughput Commitment in such Month. Deliveries of a vessel's cargo will apply
to the Month in which unloading is completed; provided, however, that if a cargo
cannot be unloaded in the Month in which unloading was scheduled due to the
failure of TLO to perform the unloading as scheduled, then the Parties shall
negotiate in good faith to determine the appropriate Month in which to credit
receipt of such cargo. At the end of each Month, TLO

11
\36164683.6

--------------------------------------------------------------------------------




will calculate the total fees that TRMC incurred for throughputting Barrels
during such Month, as follows:
(i)
the MTCF for the Minimum Throughput Commitment (with a statement of any
applicable Shortfall Credit for underdeliveries); plus

(ii)
the Incremental Volume Throughput Fee and Excess Volume Throughput Fee for
actual Barrels shipped during such Month in excess of the Minimum Throughput
Commitment; plus

(iii)
the URPP Use Fee for such Month; less

(iv)
any applicable Shortfall Credits, provided, however, that the Shortfall Credits
applied in any Month shall not exceed the amount of Throughput and Tankage Fees
allocable for such Month to excess volumes; plus

(v)
any Monthly surcharges payable for such Month pursuant to Section 6(a).

TLO will also calculate the amount of any special reimbursements required under
Section 6(a), setting forth reasonable detail of the basis for such
reimbursement.
TRMC will calculate all costs incurred by TRMC as lessee under the Wharf Lease
and owner of the Pipelines during the Interim Period for reimbursement by TLO,
as required under Section 7.
(c)    Invoices. Each Party will invoice the other Party Monthly, providing its
calculations of all the applicable items set forth above, and all amounts owed
shall be due and payable no later than ten (10) Business Days after such Party's
receipt of the other Party's invoice. The MTCF shall be invoiced at the end of
the Month for which it applies. Netting shall be permitted for amounts owed by
TRMC to TLO against amounts owed by TLO to TRMC for costs incurred by TRMC as
lessee under the Wharf Lease and owner of the Pipelines. Any past due payments
owed by either Party to the other shall accrue interest, payable on demand, at
the lesser of (i) the rate of interest announced publicly by JPMorgan Chase
Bank, in New York, New York, as JPMorgan Chase Bank's prime rate (which Parties
acknowledge and agree is announced by such bank and used by the Parties for
reference purposes only and may not represent the lowest or best rate available
to any of the customers of such bank or the Parties), plus four percent (4%),
and (ii) the highest rate of interest (if any) permitted by Applicable Law, from
the due date of the payment through the actual date of payment.


9.
VETTING, SCHEDULING, ETC.



All vetting of vessels and scheduling of receipts into the Wharf and delivery
into and redelivery out of the Tanks into the Pipelines shall be made in
accordance with those procedures and general terms and conditions substantially
set forth in the form attached hereto as Schedule C. TRMC shall identify to TLO
prior to the delivery of any Product to the Wharf the specific Pipelines and
Tanks to be used for receiving, transporting and storing such Product.
Notwithstanding anything contained herein, TLO shall in no way be responsible
for demurrage.
10.
SERVICES; OPERATIONS; VOLUME GAINS AND LOSSES



(a)    Services. The services provided by TLO pursuant to this Agreement shall
consist of throughputting, handling and storage of the Products at the Wharf,
the Storage Facility and the Pipelines.

12
\36164683.6

--------------------------------------------------------------------------------




(b)    Operations. TLO will operate the Wharf, Storage Facility and the
Pipelines consistent with customary industry practices, as applicable for a
single user operation. The Wharf, Storage Facility and Pipelines will be
available on 24/7/365 basis, as needed.
(c)    Volume Gains and Losses. TLO shall have no obligation to measure volume
gains and losses and shall have no liability whatsoever for normal course
physical losses that may result from the storage of the Products at the Tanks
and the transportation of the Products through the Wharf and Pipelines, except
if such losses are caused by the gross negligence or willful misconduct of TLO,
as further described in Section 19 herein. TRMC will bear any volume gains and
losses that may result from the storage or transportation of the Products at the
Wharf, Storage Facility and through the Pipelines, respectively.
11.
EXCLUSIVE SERVICE AND DEDICATED USE



In order to effectuate the underlying objectives of this Agreement, TLO agrees
that during the Term, the Amorco Assets shall be dedicated exclusively to the
use of TRMC, and TLO shall not use any Amorco Asset to provide services for any
third party, except upon specific directions from TRMC. The Pipelines identified
on Schedule A attached hereto and the Tanks identified on Schedule B attached
hereto shall be dedicated and used exclusively for the throughput and storage of
TRMC's Products. At any time after any such Product has been received in such
Tanks, TLO may, for operational, environmental or safety reasons, and in its
sole discretion, move such Product to one or more other Tanks within the Storage
Facility, at TLO's sole cost and expense.


12.
CUSTODY TRANSFER AND TITLE



TLO shall be deemed to have custody of the Product being transported through the
Wharf, in the Storage Facility and on the Pipelines to the Storage Facility at
the time it enters the Wharf; for other Products, TLO shall be deemed to have
custody where it enters the receiving line at the Storage Facility. TRMC shall
be deemed to receive custody of the Product at the time it enters the Refinery
from the Pipelines. Upon re-delivery of any Product to TRMC's account, TRMC
shall become solely responsible for any loss, damage or injury to Person or
property or the environment, arising out of transportation, possession or use of
such Product after transfer of custody. Title and risk of loss to all TRMC's
Products received at the Wharf, in the Storage Facility, the Tanks, and the
Pipelines shall remain with TRMC at all times. Both Parties acknowledge that
this Agreement represents a bailment of Products by TRMC to TLO and not a
consignment of Products, it being understood that TLO has no authority hereunder
to sell or seek purchasers for the Products of TRMC. TRMC hereby warrants that
it shall have good title to and the right to deliver, store and receive Products
pursuant to the terms of this Agreement. TRMC acknowledges that, notwithstanding
anything to the contrary contained in this Agreement, and except with respect to
the Wharf and the Pipelines during the Interim Period, TRMC has or acquires no
right, title or interest in or to any of Wharf, the Storage Facility (including
the Tanks) and the Pipelines, except the right to receive, deliver, load, unload
and store the Products in the Tanks and through the Pipelines as set forth
herein. TLO shall retain control of the Storage Facility, including the Tanks,
and after Lease Assignment, the Wharf and the Pipelines, at all times.
13.
OPERATING REQUIREMENTS



Each of the Parties hereby agrees to strictly abide by the Operating
Requirements. Each Party, to the extent applicable, shall also carry out the
handling of the Products at the Wharf, Storage Facility, the Tanks, and the
Pipelines in accordance with the Operating Requirements.

13
\36164683.6

--------------------------------------------------------------------------------




14.
TANK MODIFICATION AND CLEANING



(a)Tank Modifications. Each of Tanks shall be used for its historical service,
provided however, that TRMC may request that a Tank be changed for storage of a
different grade or type of Product. In such an instance, TLO shall agree in good
faith to a change in such service, if the same can be accomplished in accordance
with reasonable commercial standards, accepted industry and engineering
guidelines, permit requirements and Applicable Law. If any such modifications,
improvements, vapor recovery, cleaning, degassing, or other preparation of the
Tanks is performed by TLO at the request of TRMC, TRMC shall bear all direct
costs attributable thereto, including, without limitation, the cost of removal,
processing, transportation, and disposal of all waste and the cost of any taxes
or charges TLO may be required to pay in regard to such waste. TLO may require
TRMC to pay all such amounts prior to commencement of any remodeling work on the
Tanks, or by mutual agreement, the Parties may agree upon an increase in the
Throughput and Tankage Fees reimburse TLO for its costs of such modifications,
plus a reasonable return on capital.


(b)Responsibility for Fees. Should TLO take any of Tanks out of service for
regulatory requirements, repair, or maintenance, TRMC shall be solely
responsible for any alternative storage or product movements as required and all
fees associated with such movements. TRMC shall not be reimbursed for any
outside storage or transportation costs associated with any alternative
movements that result from foregoing requirements. TRMC shall not be responsible
to TLO for any throughput fees and dedicated tank storage fees associated with
any Tanks taken out of service during the period that such Tank is out of
service.


15.LIEN WAIVERS


TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman's liens, custodian's liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to all Products stored or handled
hereunder. TLO further agrees to furnish documents reasonably acceptable to TRMC
and its lender(s) (if applicable), and to cooperate with TRMC in assuring and
demonstrating that Product titled in TRMC's name shall not be subject to any
lien on the Storage Facility or TLO's crude oil and other products stored there.


16.
TAXES



TRMC shall pay or cause to be paid all taxes, levies, royalties, assessments,
licenses, fees, charges, surcharges and sums due of any nature whatsoever (other
than ad valorem taxes, property taxes, income taxes, gross receipt taxes,
payroll taxes and similar taxes) imposed by any federal, state or local
government that TLO incurs on TRMC's behalf for the services provided by TLO
under this Agreement. If TLO is required to pay any of the foregoing, TRMC shall
promptly reimburse TLO in accordance with the payment terms set forth in this
Agreement.
17.
COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS



(a)    Compliance With Law. TRMC certifies that none of the Products covered by
this Agreement were or will be derived from crude petroleum, petrochemical, or
gas which was produced or withdrawn from storage or imported in violation of any
federal, state or other governmental law, nor in violation of any rule,
regulation or promulgated by any governmental agency having jurisdiction in the
premises.

14
\36164683.6

--------------------------------------------------------------------------------




(b)    Licenses and Permits. TLO shall maintain all necessary licenses and
permits for the storage of Products at the Storage Facility and the Amorco
Assets.
(c)     Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with all Applicable Law which directly or indirectly
affects the Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of the Amorco Assets. Each Party shall be responsible for
compliance with all Applicable Laws associated with such Party's respective
performance hereunder and the operation of such Party's facilities. To the
extent required by Applicable Law, and as applicable to the services performed
under this Agreement, each Party shall specifically comply, and require its
contractors and subcontractor(s) to comply with California Civil Code, Section
1714.43, as applicable to ensure that all contractors, subcontractors, vendors
and suppliers comply with all labor laws, including laws against slave labor and
human trafficking and that such contractors, subcontractors, vendors and
suppliers verify that the materials incorporated into any products manufactured
for either Party are in compliance with all such laws. In the event any action
or obligation imposed upon a Party under this Agreement shall at any time be in
conflict with any requirement of Applicable Law, then this Agreement, shall
immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement shall remain effective.


(d)    New Or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, then
either Party, acting in good faith, shall have the option to request
renegotiation of the relevant provisions of this Agreement with respect to
future performance. The Parties shall then meet and negotiate in good faith
amendments to this Agreement that will conform this Agreement to the new
Applicable Law while preserving the Parties' economic, operational, commercial
and competitive arrangements in accordance with the understandings set forth
herein.
18.
LIMITATION ON LIABILITY



Notwithstanding anything to the contrary contained herein, except to the extent
set forth herein, neither Party shall be liable or responsible to the other
Party or such other Party's affiliated Persons for any consequential,
incidental, or punitive damages (including demurrage, whether related to marine
movements or otherwise), or for loss of profits or revenues (collectively
referred to as “special damages”) incurred by such Party or its affiliated
Persons that arise out of or relate to this Agreement, regardless of whether any
such claim arises under or results from contract, tort, or strict liability;
provided that the foregoing limitation is not intended and shall not affect
special damages imposed in favor of unaffiliated Persons that are not Parties to
this Agreement. Except as expressly provided in this Agreement, neither Party
makes any guarantees or warranties of any kind, expressed or implied, and each
Party specifically disclaims all implied warranties of any kind or nature,
including any implied warranty of merchantability and/or any implied warranty of
fitness for a particular purpose.


19.
INDEMNIFICATION



(a)    Notwithstanding anything else contained in this Agreement, TLO shall
release, defend, protect, indemnify, and hold harmless TRMC and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest and assignees (each individually, a “TRMC Indemnitee”,
and collectively, the “TRMC Indemnitees”), from and against any and all demands,
claims

15
\36164683.6

--------------------------------------------------------------------------------




(including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of any TRMC Indemnitee and, as applicable, its carriers, customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to any TRMC Indemnitee and, as applicable,
its carriers, customers, representatives, and agents, and each of their
respective affiliates, contractors, and subcontractors (except for those volume
losses provided for herein), (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses provided for herein), and/or personal or bodily injury to, or
death of any other Person or Persons; and with respect to clauses (i) through
(iii) above, to the extent caused by or resulting from the wrongful acts and
omissions of TLO in connection with the ownership or operation of the Amorco
Assets and the services provided hereunder, and, as applicable, its carriers,
customers (other than the TRMC Indemnities), representatives, and agents, or
those of their respective employees with respect to such matters, and (iv) any
losses incurred by any TRMC Indemnitee due to violations of this Agreement by
TLO, or, as applicable, its carriers, customers (other than the TRMC
Indemnitees), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS ANY TRMC INDEMNITEE FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH TRMC INDEMNITEE.


(b)    Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest and assignees (each individually, a “TLO Indemnitee”, and
collectively, the “TLO Indemnitees”) from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of any TLO Indemnitee and, as applicable, its carriers, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to any TLO Indemnitee and, as applicable,
its carriers, customers, representatives, and agents, and each of their
respective affiliates, contractors, and subcontractors (except for those volume
losses provided for herein); (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses provided for herein), and/or personal or bodily injury to, or
death of any other Person or Persons; and with respect to clauses (i) through
(iii) above, to the extent caused by or resulting from the wrongful acts and
omissions of TRMC, in connection with TRMC's use of the Amorco Assets and the
services provided hereunder and TRMC's Products stored hereunder, and, as
applicable, its carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (iv) any losses
incurred by any TLO Indemnitee due to violations of this Agreement by TRMC, or,
as applicable, its carriers, customers, representatives, and agents; PROVIDED
THAT TRMC SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS ANY TLO
INDEMNITEE FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH
OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH TLO INDEMNITEE. For
the avoidance of doubt, nothing herein shall constitute a release by TRMC of any
volume losses that are caused by the TLO's gross negligence, breach of this
Agreement or willful misconduct.


(c)    THE INDEMNIFICATION PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN
EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL
EFFECT, AND SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS,
CLAIMS, JUDGMENTS,

16
\36164683.6

--------------------------------------------------------------------------------




LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART
FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR
OTHER FAULT OF ANY INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS
STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS
NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER
THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE
IN THIS AGREEMENT.    


20.
TERMINATION; RIGHT TO ENTER INTO A NEW AGREEMENT



(a)Termination for Default. A Party shall be in default under this Agreement if:


(i)the Party materially breaches any provision of this Agreement and such breach
is not cured within fifteen (15) Business Days after notice thereof (which
notice shall describe such breach in reasonable detail) is received by such
Party; or


(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.


If either Party is in default as described above, then (i) if TRMC is in
default, TLO may or (ii) if TLO is in default, TRMC may: (1) terminate this
Agreement upon notice to the defaulting Party; (2) withhold any payments due to
the defaulting Party under this Agreement; and/or (3) pursue any other remedy at
law or in equity.
(b)    Termination due to Rescission by TLO. In the event that TLO should
reasonably determine that the CSLC has finally:


(i)    refused to approve the Lease Renewal for TRMC;


(ii)    refused to approve the Lease Assignment at the time of the Lease
Renewal, or earlier if TLO should request that TRMC seek an earlier assignment
of the Wharf Lease; or


(iii)    imposed conditions upon the Lease Renewal or Lease Assignment that are
unacceptable to TLO and not consistent with current terms (other than increased
rent, in accordance with current standards);


and TLO has rescinded the contribution of the Amorco Assets made pursuant to the
Contribution Agreement, then TLO may terminate this Agreement effective as of
the date of rescission specifically provided for in the Contribution Agreement;
provided, however, that indemnities will remain in place for liabilities and
conditions arising prior to the Commencement Date and for liabilities relating
to TLO's operation of the Amorco Assets between the Commencement Date and the
date of rescission. Revenues

17
\36164683.6

--------------------------------------------------------------------------------




and expenses during the time period between the Commencement Date and the date
of rescission will not be refunded or reimbursed.


(c)    Obligations at Termination. TRMC shall, upon expiration or termination of
this Agreement, promptly remove all of its Products from the Storage Facility
and Pipelines within thirty (30) days of such termination or expiration. In the
event all of the Product is not removed within such thirty (30) day period, TRMC
shall be assessed a holdover storage fee, calculated on the same basis as the
Throughput and Tankage Fees, to all Products held in storage more than thirty
(30) days beyond the termination or expiration of this Agreement until such time
TRMC's entire Product is removed from the Tanks and the Storage Facility.


(d)    Right to Enter New Agreement. Upon termination of this Agreement for
reasons other than (x) a default by TRMC, (y) a termination due to rescission,
and (y) any other termination of this Agreement initiated by TRMC pursuant to
Section 21 or Section 22, TRMC shall have the right to require TLO to enter into
a new marine terminal use and throughput agreement with TRMC that (i) is
consistent with the terms set forth in this Agreement, (ii) relates to the same
Amorco Assets that are the subject matter of this Agreement, and (iii) has
commercial terms that are, in the aggregate, equal to or more favorable to TLO
than fair market value terms as would be agreed by similarly-situated parties
negotiating at arm's length; provided, however, that the term of any such new
marine terminal use and throughput agreement shall not extend beyond April 30,
2031.


(e)    Right of First Refusal. In the event that TLO proposes to enter into a
marine terminal use and throughput agreement with a third party upon the
termination of this Agreement for reasons other than (x) by default by TRMC, (y)
termination due to rescission, and (z) any other termination of this Agreement
initiated by TRMC pursuant to Section 21 or Section 22, TLO shall give TRMC
ninety (90) days prior written notice of any proposed new marine terminal use
and throughput agreement with a third party, including (i) details of all of the
material terms and conditions thereof and (ii) a thirty (30)-day period
(beginning upon TRMC's receipt of such written notice) (the “MTUTA First Offer
Period”) in which TRMC may make a good faith offer to enter into a new marine
terminal use and throughput agreement with TLO (the “MTUTA Right of First
Refusal”).  If TRMC makes an offer on terms no less favorable to TLO than the
third-party offer with respect to such marine terminal use and throughput
agreement during the MTUTA First Offer Period, then TLO shall be obligated to
enter into a marine terminal use and throughput agreement with TRMC on the terms
set forth in subsection (c) above. If TRMC does not exercise its MTUTA Right of
First Refusal in the manner set forth above, TLO may, for the next ninety (90)
days, proceed with the negotiation of the third-party marine terminal use and
throughput agreement. If no third-party marine terminal use and throughput
agreement is consummated during such ninety-day period, the terms and conditions
of this Section 20(e) shall again become effective. Notwithstanding anything
contained in this Section 20(e) to the contrary, TRMC's MTUTA Right of First
Refusal shall only be available and exercisable for a period of one hundred
twenty (120) days after termination of this Agreement for reasons other than (x)
by default by TRMC, (y) termination due to rescission, and (z) any other
termination of this Agreement initiated by TRMC pursuant to Section 21 or
Section 22.


21.
FORCE MAJEURE



(a)    As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”). If TLO is unable to perform
or is delayed in performing, in whole or in part, its obligations hereunder as a
result of such Force Majeure, then TLO's obligations shall be suspended during,
but no longer than, the continuance of such

18
\36164683.6

--------------------------------------------------------------------------------




Force Majeure event, subject to Sections 6(c) through (f) above. If TLO advises
in any Force Majeure Notice that it reasonably believes in good faith that the
Force Majeure Period shall continue for more than twelve (12) consecutive
Months, then, subject to Section 6 above, at any time after TLO delivers such
Force Majeure Notice, either Party may terminate that portion of this Agreement
relating to the affected Wharf, Pipeline(s) and/or Tank(s) (with a corresponding
and pro rata adjustment in the applicable Throughput and Tankage Fees and URPP
Use Fee), but only upon delivery to the other Party of a notice (a “Termination
Notice”) at least twelve (12) Months prior to the expiration of the Force
Majeure Period; provided, however; that such Termination Notice shall be deemed
cancelled and of no effect if the Force Majeure Period ends prior to the
expiration of such twelve-Month period. For the avoidance of doubt, neither
Party may exercise its right under this Section 21(a) to terminate this
Agreement as a result of a Force Majeure with respect to any machinery, storage,
tanks, lines of pipe or other equipment that has been unaffected by, or has been
restored to working order since, the applicable Force Majeure, including
pursuant to a Restoration under Section 6.
(b)    Notwithstanding the foregoing, if TRMC delivers a Termination Notice to
TLO (the “TRMC Termination Notice”) and, within thirty (30) days after receiving
such TRMC Termination Notice, TLO notifies TRMC that TLO reasonably believes in
good faith that it shall be capable of fully performing its obligations under
this Agreement within a reasonable period of time, then the TRMC Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such TRMC Termination Notice had
never been given.
22.
SUSPENSION OF REFINERY OPERATIONS



(a)    In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the Refinery for a period that shall continue for at
least twelve (12) consecutive Months, TRMC may provide written notice to TLO of
TRMC's intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12)-Month period
following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate. If TRMC publicly announces, more than two (2) Months prior to
the expiration of the Notice Period, its intent to resume operations at the
Refinery, then the Suspension Notice shall be deemed revoked, and this Agreement
shall continue in full force and effect as if such Suspension Notice had never
been delivered.
(b)    During the Notice Period, TRMC shall remain liable for Monthly payments
of the Throughput and Tankage Fees and the URPP Use Fee and any reimbursements
or surcharges hereunder.
(c)    During the Notice Period, TLO will not be obligated to provide exclusive
dedicated use of the Amorco Assets for TRMC; provided, however, that TLO shall
continue to allow TRMC use of the Amorco Assets on a priority basis, and TLO
shall not dedicate any portion of the Amorco Assets to common carrier service
without the prior written approval of TRMC, which approval shall not be
unreasonably withheld or delayed.
(d)    Upon the expiration of the Notice Period, this Agreement shall terminate,
except as provided in subsection (e) below, and TRMC's approval shall not be
required for TLO to dedicate any of the Amorco Assets to common carrier service.
(e)    If the Notice Period shall occur during the Interim Period, then TRMC and
TLO shall cooperate in good faith to obtain all required approvals of the CSLC
and CDFG and other state agencies to permit the Lease Assignment and COFR
Assignment and the transfer of the Pipelines as early as reasonably practicable,
but the provisions specified in Section 6 of this Agreement regarding

19
\36164683.6

--------------------------------------------------------------------------------




reimbursement for TRMC's costs as Lessee of the Wharf Lease and owner of the
Pipelines shall continue through the Interim Period.
(f)    TRMC is not permitted to suspend or reduce its obligations under this
Agreement in connection with a shutdown of the Refinery for scheduled
turnarounds or other regular servicing or maintenance. If refining operations at
the Refinery are suspended for any reason (including Refinery turnarounds and
other scheduled maintenance), then TRMC shall remain liable for the Throughput
and Tankage Fees and the URPP Use Fee and any reimbursements or surcharges under
this Agreement for the duration of the suspension, unless and until this
Agreement is terminated as provided above. TRMC shall provide at least thirty
(30) days' prior written notice of any suspension of operations at the Refinery
due to a planned turnaround or scheduled maintenance.
23.
ASSIGNMENT; RIGHT OF FIRST REFUSAL; PARTNERSHIP CHANGE OF CONTROL



(a)TRMC shall not assign any of its rights or obligations under this Agreement
without TLO's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that TRMC may assign this
Agreement without TLO's consent in connection with a sale by TRMC of the
Refinery so long as the transferee: (i) agrees to assume all of TRMC's
obligations under this Agreement and (ii) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by TRMC in its reasonable judgment.


(b)TLO shall not assign any of its rights or obligations under this Agreement
without TRMC's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (i) subject to Section
23(d) below, TLO may assign this Agreement without TRMC's consent in connection
with a sale by TLO of all or substantially all of the Amorco Assets so long as
the transferee: (A) agrees to assume all of TLO's obligations under this
Agreement; (B) is financially and operationally capable of fulfilling the terms
of this Agreement, which determination shall be made by TLO in its reasonable
judgment; and (C) is not a competitor of TRMC; and (ii) TLO shall be permitted
to make a collateral assignment of this Agreement solely to secure working
capital financing for TLO.


(c)Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.


(d)In the event that TLO proposes to sell all or substantially all of the Amorco
Assets to a third party, TLO shall give TRMC ninety (90) days' prior written
notice of any such sale, including (i) details of all of the material terms and
conditions thereof, including without limitation, a firm commitment by a capable
third party purchaser to purchase the Amorco Assets at specified price, and
(ii) a sixty (60)-day period (beginning upon TRMC's receipt of such written
notice) (the “Purchase First Offer Period”) in which TRMC may make a good faith
offer to purchase the Amorco Assets from TLO (the “Purchase Right of First
Refusal”).  If TRMC makes an offer on terms no less favorable to TLO than the
third-party offer with respect to such sale during the Purchase First Offer
Period, then TLO shall be obligated to sell the Amorco Assets to TRMC on the
same terms set forth in such offer to purchase by the third party. If TRMC does
not exercise its Purchase Right of First Refusal in the manner set forth above,
TLO may, for the next ninety (90) days, proceed with the negotiation of the sale
of the Amorco Assets. If such sale is not consummated during such ninety (90)
period, the terms and conditions of this Section 23(d) shall again become
effective.



20
\36164683.6

--------------------------------------------------------------------------------




(e)TRMC's obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided, however, that in the case of any
Partnership Change of Control or the sale of all or substantially all of the
Amorco Assets to a purchaser other than TRMC, TRMC shall retain the option to
extend the Term of this Agreement as provided in Section 4, and the
Identification Date (as defined in the Omnibus Agreement) shall be deemed to
have occurred, if it has not already occurred by reason of the passage of time.
TLO shall provide TRMC with notice of any Partnership Change of Control at least
sixty (60) days prior to the effective date thereof.


24.INSURANCE


(a)    At all times during the Term of this Agreement and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, each Party shall maintain at its expense
the below listed insurance in the amounts specified below which are minimum
requirements. Such insurance shall provide coverage to each Party, as
applicable, and such policies, other than Worker's Compensation Insurance, shall
include each Party as an Additional Insured, as applicable. Each policy shall
provide that it is primary to and not contributory with any other insurance,
including any self-insured retention, maintained by either Party (which shall be
excess) and each policy shall provide the full coverage required by this
Agreement. All such insurance shall be written with carriers and underwriters
acceptable to both Parties, and eligible to do business in the State of
California and having and maintaining an A.M. Best financial strength rating of
no less than “A-“ and financial size rating no less than “VII”; provided that
either Party may procure worker's compensation insurance from the State of
California. All limits listed below are required MINIMUM LIMITS:


(i)
Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the State of California, in limits not less than
statutory requirements;

(ii)
Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker's compensation statute of the jurisdiction in which the
worker's service is performed, and in the aggregate as respects occupational
disease;

(iii)
Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by either Party or by
Applicable Law from time to time. This policy shall include Broad Form
Contractual Liability insurance coverage which shall specifically apply to the
obligations assumed in this Agreement by the Parties;

(iv)
Automobile Liability Insurance covering all owned, non-owned and hired vehicles,
with minimum limits of $1,000,000 combined single limit per occurrence for
bodily injury and property damage liability, or such higher limit(s) as may be
required by either Party or by Applicable Law from time to time. Limits of
liability for this insurance must be not less than $1,000,000 per occurrence;

(v)
Excess (Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;
and

(vi)
Property Insurance, which property insurance shall be first-party property
insurance to adequately cover the value of any property owned by a Party and
related to such Party's performance under this Agreement, including personal
property of others.

    

21
\36164683.6

--------------------------------------------------------------------------------




(b)
Notwithstanding the foregoing mutual insurance requirements in subsection (a)
above, TRMC shall cause all marine carriers who will access the Amorco Terminal
on its behalf to maintain insurance coverage as set forth below:

(i)
Hull and Machinery Insurance to the greater of the full market value or mortgage
value of each vessel and her equipment used in performing services hereunder.
Such insurance shall be endorsed to include navigation limits sufficient to
cover all work locations and collision and tower's liability with the Sistership
Clause unamended.

(ii)
Protection and Indemnity Insurance provided through any combination of (i) full
entry with a Protection and Indemnity Club; and/or (ii) policy(ies) with a
commercial insurance company(ies) or underwriters syndicate(s) with terms no
less broad than those customarily carried by similar marine carriers with a
limit of not less than fifty million dollars ($50,000,000). Such Protection and
Indemnity insurance shall include coverage for injury to or death of master,
mates, and crew; tower's liability; excess collision liability; cargo legal
liability; pollution liability; and contractual liability.

(iii)
Marine carriers are required to provide to TLO a current and valid Certificate
of Financial Responsibility (Water Pollution) for its vessel(s) and Annex B
prior to arrival at TLO's Dock. Evidence of all required insurance coverages for
marine carriers must be received by the Terminal's marine scheduler before
approval to berth at TLO's Dock will be granted or before authorization to enter
TLO's Dock area will be given, whichever is earlier.

(b)    All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against either Party, as applicable, and shall contain where
applicable, a severability of interest clause and a standard cross liability
clause.
(c)    Upon execution of this Agreement and prior to the operation of any
equipment by either Party, each Party will furnish to the other Party, and at
least annually thereafter (or at any other times upon request by a Party) during
the Term of this Agreement (and for any coverage maintained on a “claims-made”
basis, for two (2) years after the termination of this Agreement), insurance
certificates and/or certified copies of the original policies to evidence the
insurance required herein. Such certificates shall be in the form of the
“Accord” Certificate of Insurance, and reflect that they are for the benefit of
such Party and shall provide that there will be no material change in or
cancellation of the policies unless such Party is given at least thirty (30)
days prior written notice. Certificates providing evidence of renewal of
coverage shall be furnished to each Party prior to policy expiration.
(d)    Each Party shall be solely responsible for any applicable deductibles or
self-insured retention.
25.
NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (iii) if mailed by an internationally
recognized overnight express mail service such as Federal Express, UPS, or DHL
Worldwide, one (1) Business Day after deposit therewith prepaid; or (iv) by
e-mail one (1) Business Day after delivery with receipt confirmed. All notices
will be addressed to the Parties at the respective addresses as follows:
If to TRMC, to:
Tesoro Refining and Marketing Company

22
\36164683.6

--------------------------------------------------------------------------------




19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Ralph J. Grimmer, Vice President, Logistics
phone: (210) 626-4379
fax: (210) 745-4631
email: Ralph.J.Grimmer@tsocorp.com


If to TLO, to:


Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Victoria R. Somers, Contracts Administrator - Logistics
phone: (210) 626-6390
fax: (210) 745-4490
email: victoria.r.somers@tsocorp.com


or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.


26.
CONFIDENTIAL INFORMATION



(a)Obligations. Each Party shall use reasonable efforts to retain the other
Parties' Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 26. Each Party further agrees
to take the same care with the other Party's Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:


(i)    is available, or becomes available, to the general public without fault
of the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party;
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party's knowledge, is under no obligation of confidentiality to
the disclosing Party; or

23
\36164683.6

--------------------------------------------------------------------------------




(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party's Confidential Information.
For the purpose of this Section 26, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)Required Disclosure. Notwithstanding Section 26(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party's Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party's Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.


(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party's Confidential Information in whatever form shall be
returned to the disclosing Party or destroyed with destruction certified by the
receiving Party upon termination of this Agreement, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party's legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party's customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 26, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.


(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.


(e)Survival. The obligation of confidentiality under this Section 26 shall
survive the termination of this Agreement for a period of two (2) years.


27.MISCELLANEOUS


(a)Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a

24
\36164683.6

--------------------------------------------------------------------------------




duly authorized individual on behalf of the Party against which the waiver is
sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement will be deemed or will constitute a waiver of any other term or
condition or of any later breach (whether or not similar), nor will such waiver
constitute a continuing waiver unless otherwise expressly provided.


(b)Entire Agreement. This Agreement, together with the Schedules, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith.


(c)Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal court of competent jurisdiction situated in the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement brought in such
Courts, irrevocably waive any claim that any such action, suit or proceeding
brought in any such Court has been brought in an inconvenient forum and further
irrevocably waive the right to object, with respect to such claim, action, suit
or proceeding brought in any such Court, that such Court does not have
jurisdiction over such Party. The Parties hereby irrevocably consent to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of Texas. Nothing contained herein shall affect the
right to serve process in any manner permitted by law.


(d)Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.


(e)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.


(f)No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.


(g)WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.


(h)Schedules. Each of the Schedules attached hereto and referred to herein is
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.


[Remainder of this page intentionally left blank.]





25
\36164683.6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
 
TESORO REFINING AND MARKETING COMPANY


By: /s/ GREGORY J. GOFF
Name: Gregory J. Goff
Title: President


 
TESORO LOGISTICS OPERATIONS LLC
By: TESORO LOGISTICS LP,
        its sole member


By: TESORO LOGISTICS GP, LLC,
        its general partner


By: /s/ PHILLIP M. ANDERSON
Name: Phillip M. Anderson
Title: President


 
 











































Signature Page to
Amorco Marine Terminal Use and Throughput Agreement



--------------------------------------------------------------------------------




SCHEDULE A
PIPELINES
[pipelinesgraphic.jpg]

\36164683.6

--------------------------------------------------------------------------------












SCHEDULE B
TANKS


TANK NUMBER
SHELL CAPACITY (in Barrels)
OPERATING CAPACITY (in Barrels)
B019
63,500
55,000
B021
64,500
55,000
B030
64,000
55,000
B049
119,000
107,000
B050
114,000
98,000
TOTAL:
425,000
370,000


\36164683.6

--------------------------------------------------------------------------------




SCHEDULE C
Form of General Terms and Conditions to be used for Amorco Assets


(Please See Attached.)



\36164683.6

--------------------------------------------------------------------------------




GENERAL TERMS AND CONDITIONS
(Amorco Assets)
1.0
TERMINAL AND SERVICES

1.1
Conditions for Provision of Services. TRMC’s use of the Amorco Assets and the
provision of services by TLO for TRMC are subject to the provisions of the
Amorco Marine Terminal Use and Throughput Agreement (the “Agreement”), TLO’s
operating permits, the limitations of the Amorco Assets, the limitations of
connecting carriers, the rules and procedures set forth in Annex B and C, and
all Applicable Law. TRMC acknowledges receipt of the rules and procedures set
forth in Annex B and C and agrees to abide by the terms and conditions therein.
Any right of TRMC or its authorized representatives or independent inspectors to
enter the Amorco Assets to observe and verify TLO’s performance of its services
hereunder will be subject to reasonable rules and regulations from time to time
promulgated by TLO. TLO shall provide TRMC with prompt notice of any changes to
such rates and regulations.

1.2
Marine Terminal. To the extent the Parties have agreed to marine receipts and/or
deliveries of Product, the marine movements will be via the Wharf, unless
otherwise specified herein or in the Agreement.

a.
The Wharf. Subject to availability, TLO will allow use of the Wharf pursuant to
the terms of the Agreement and the rules and procedures set forth in Annex B and
C. TRMC’s request for transfer of its Product into or out of the Amorco Assets
via the Wharf will be subject to availability and the physical constraints of
the Amorco Assets.

1.3
Terminal Pipelines. In the event the Parties have agreed to pipeline receipts
and/or deliveries of Product, such movements will be granted subject to
availability and the physical constraints of any applicable pipeline facility,
including the Amorco Assets.

1.4
Special Service Requests. TLO may accept or reject special requests (e.g., tank
mixing, product blending) depending on the availability of adequate facilities
and personnel to perform special services. Charges for these special services
shall be mutually agreed upon prior to performance. All requests and operating
instructions for special services from TRMC must be specified in writing and
sent to TLO’s scheduler.

2.0
PRODUCT SPECIFICATIONS

2.1
Product Quality.

a.
Product Testing. Upon request, TRMC shall provide TLO a laboratory report for
each Product delivery by TRMC or TRMC’s supplier. A copy of all tests performed
on Product will be given to TLO for TLO’s approval prior to the Product being
introduced at the Wharf. TLO will not be obligated to receive Contaminated
Product into the Wharf or store Contaminated Product, nor will TLO be obligated
to accept Product that fails to meet the quality specifications set forth in the
arrival notice. “Contaminated Product” means Product that has one or more of the
following characteristics: (a) contains foreign substances not inherent or
naturally occurring in Product; (b) fails to meet TLO’s then current posted
minimum specifications; and/or (c) fails to meet the specifications set forth in
this Agreement.

b.
Off-Spec/Contaminated Product. TLO may, without prejudice to any other remedy
available to TLO, reject and return Contaminated Product to TRMC, even after
delivery to TLO. TRMC at its sole cost and expense shall be responsible for all
damages of any kind, in addition to commodity or Waste removal and cleaning
costs for connecting pipelines or tanks, resulting from the introduction of
Contaminated Product. TRMC shall remove and replace or reimburse TLO for any and
all expenses incurred in removing and/or replacing any such Product received or
for commodities belonging to another party in the Terminal that are commingled
with Contaminated Product.


\36164683.5                        1

--------------------------------------------------------------------------------




c.
Minimum Specifications. TLO retains at all times under the term of the Agreement
the right to post and make reasonable changes to minimum specifications for
Product introduced or stored at the Amorco Assets, to conform to then current
law, permits, leases, regulations or operational requirements, with thirty (30)
advance notice to TRMC. Changes will not affect previously accepted nominated
volumes unless immediate action is required by Applicable Law. Notwithstanding
the foregoing, TRMC is subject to any minimum specifications specified in the
Agreement, if any.

2.2
Product Warranty. TRMC warrants to TLO that all Product tendered by or for the
account of TRMC for receipt into the Amorco Assets will conform to TLO’s then
current posted minimum specifications for such Product and the most recently
available and commonly accepted assay and any applicable API or ASTM standards.
TLO may rely upon the specifications and representations of TRMC as to Product
quality.

2.3
Material Safety Data Sheet. TRMC will provide TLO with a Material Safety Data
Sheet and any other information required by any federal, state, or local
authority for all Product delivered into the Amorco Assets. TLO shall provide
its customers with the appropriate information on all Product throughput or
stored in the Amorco Assets.

2.4
Quality Analysis: TLO will not perform any Product quality analysis on behalf of
TRMC unless TRMC so requests in writing. Any such quality analyses, including
any costs for independent inspectors appointed by TRMC, are for TRMC’s account.
In the absence of fraud or manifest error, any quality determination performed
by TLO hereunder shall be binding on both Parties. TRMC or its designated
independent inspector may observe TLO in any measurement or sampling.

3.0
PRODUCT QUANTITY

3.1
Measurement. The quantity of Product received from or delivered to Customer
shall be based on Gross Standard Volume (GSV) using the applicable API and ASTM
or equivalent standards as follows:

a.
Marine. For marine movements by the following (in order of preference), subject
to Operator’s reasonable discretion to choose an alternative method: (i) by
meters; (ii) by shore tank gauges of the tank; otherwise (iii) by a mutually
agreeable method. The custody transfer quantity shall not be determined by
vessel gauges or bills of lading unless otherwise mutually agreed to in writing
by Customer and Operator.

b.
Pipeline. For pipeline movements by (i) pipeline meter ticket, when available;
otherwise (ii) by taking static tank gauges of the tanks.

“API” means the American Petroleum Institute. “ASTM” means the American Society
for Testing and Materials. “Gross Standard Volume” means the total volume of all
petroleum liquids and sediment and water, excluding free water, corrected by the
appropriate volume correction factor (Ctl) for the observed temperature and API
gravity, relative density, or density to a standard temperature such as 60°F and
also corrected by the applicable pressure correction factor (Cpl) and meter
factor.
3.2
Monthly Activity Report: On or before the sixth (6th) Business Day of each month
during the term of this Agreement, all movements of Product from Marine Vessels
over the Wharf, together with beginning and ending inventory for, and as
receipts into and shipments out of, the Tanks used by Customer to store any
Product during the preceding month will be determined and reported by Operator
to Customer using Operator’s standard reporting format (the “Monthly Activity
Report”). Each Monthly Activity Report shall include a breakdown of all receipts
and deliveries of Product. All volumes shall be reporting in Gross Standard
Volume (GSV).

3.3
End-of-Month Gauge. Customer may use an independent inspector at its expense to
measure movements of products from vessels over the Wharf, and to gauge the
tank(s) on the last day of each month during the term of the Agreement. An
independent inspector’s report shall be used to determine the quantities moved
from vessels over the Wharf, and shall be determinative, absent fraud or
manifest error, but Operator’s determination of quantity of Product moved or
stored in the Tanks and Pipelines shall be binding on both


\36164683.5                        2

--------------------------------------------------------------------------------




Parties and will be used in the monthly statement of account issued by Operator
to Customer, absent fraud or manifest error.


4.0
WASTE AND HAZARDOUS MATERIALS

4.1
Storage, Handling and Disposal of Waste. TLO and TRMC will comply with all
Applicable Laws regarding the storage and handling of Product and the disposal
of any Waste. TRMC shall pay or reimburse TLO for removal from the Amorco Assets
of any Waste or residuals arising by reason of operations performed to move and
store TRMC’s Products, including all costs associated with any liabilities
arising from such Waste or residual. During such removal, the fees and charges
set forth in this Agreement will remain in effect. “Waste” means any (a)
residual Product remaining in tank bottoms resulting from the proper storage and
handling of Product, including cleaning of tanks; (b) spent or remnant
commercial chemical products, previously of beneficial use, or other inherently
waste-like material; and/or (c) oily ballast water, oily bilge water, sludge,
and/or cargo residue by a vessel-transferring Product into or out of the
Terminal. Residual Product that retains a beneficial use, including recycling,
oil recovery and re-refining, is not Waste unless it is destined for disposal. 

4.2
Waste Discharge from Vessels. TLO will not accept Waste from vessels that load
or discharge cargoes at the Wharf and related marine terminal facilities. If
Waste is tendered from vessels as required by any MARPOL Annex, similar
regulations, Applicable Law, or the United States Coast Guard, TRMC agrees to
arrange, or authorize a representative of the vessel to arrange on TRMC’s
behalf, for disposal of all such Waste using third-party services approved by
TLO, such approval not to be unreasonably withheld or delayed. If TRMC or its
authorized representative refuses to arrange for the removal of such Waste, TLO
will arrange for the removal and disposal of such Waste, and TRMC shall
reimburse TLO for the cost of receiving, handling, storing, and shipping such
Waste and shall pay for appropriate treatment, storage and disposal of such
Waste in compliance with Laws and Regulations. In addition to such
reimbursement, subject to Applicable Law, TRMC shall pay TLO an administrative
fee equal to twenty percent (20%) of the reimbursement amount.

4.3
Hazardous Materials—Reporting. TLO will report its handling of all hazardous
materials for TRMC as required by Applicable Law. TRMC will accurately and
properly represent the nature of all such materials to TLO. TRMC will be
responsible for the direct payment to any regulatory agency of any and all
charges assessed for the storage of Product, provided TLO reports are accurate
and true. TRMC agrees to reimburse TLO for any reasonable, direct charges that
TLO may be required to pay for the storage or handling of Product, excluding
penalties, fines or excess charges resulting in material errors or omissions in
TLO’s reporting as required by Applicable Law.

5.0
AUDIT

5.1
At any time up to (but not after) one (1) year following a Month in which
payment was due hereunder, either Party shall have the right, at its sole cost
and expense, upon forty-five (45) days prior written notice, to have a third
party auditor (subject to both Parties’ approval and acting in a commercially
reasonable manner), audit on that Party’s behalf the relevant non-proprietary
and readily–accessible books, accounts, and records directly related to that
Party and related to an invoice of the other Party to verify the accuracy of
such invoice. Under no circumstances shall the scope of such audit include the
books, accounts or records of a third party. All information that an auditor
acquires shall be kept strictly confidential. An auditor may be required to
enter into a confidentiality agreement if it is deemed necessary by the Party
being audited. Under no circumstances may an auditor disclose third-party
information, including, but not limited to third-party customer identities and
third-party pricing information, to the Party exercising its right for an audit
without the written permission of the Party being audited. The Party being
audited will have sole discretion whether to permit such disclosure.



Within ninety (90) days of an audit commencing, audit findings, even if not
finalized must be communicated in writing to the Party being audited. Within
one-hundred and eighty (180) days of an audit commencing, all final audit
findings must be presented to the Party being audited. Subject to the time

\36164683.5                        3

--------------------------------------------------------------------------------




limitations defined herein in Section 7.0 (Audit), the Parties will negotiate in
good faith to verify and promptly settle claims pursuant to this clause provided
that any claim not filed with the appropriate court of law within twenty-four
(24) months of the date of the invoice in question shall be waived.
6.0
MISCELLANEOUS

6.1
No Public Use. TLO’s services hereunder shall not be deemed those of a public
utility or common carrier. If any action is taken or threatened to declare these
services a public use, then, the Parties shall negotiate in good faith to
restructure and restate the Agreement to appropriately address those concerns,
provided that such restructuring and restatement does not increase the charges
that TRMC is obligated to pay.

6.2
Hierarchy: In the event of a conflict between these GTCs and the Agreement or
any exhibits or annexes to these GTCs, the following hierarchy shall apply:

6.2.1
The Agreement shall control and take precedence over the exhibits/annexes and
the GTCs, and then;

6.2.2
The relevant exhibit/annex (i.e., V&P Procedures, Authorized Entry Control
Procedures) shall control and take precedence over the GTCs, and then;

6.2.3
The GTCs shall control.




\36164683.5                        4

--------------------------------------------------------------------------------




ANNEX B


MARINE VESSEL NOMINATING PROCEDURES
(Amorco Terminal)


Listed below are the nomination and scheduling procedures for Marine Vessel
shipments of Product into the Amorco Terminal.


1.0.    VESSEL SCHEDULERS


1.1
Contact Information. All Product movement nominations and related schedule
updates for TRMC using the Terminal must be provided to the TLO scheduler:

                    
Vessel Scheduler:        [Mr. Kevin Riley
Telephone:            (210 626-4378
Cell Phone:            (210) 867-1814
Facsimile:            (210) 745-4439
E-Mail:                Kevin.W.Riley@tsocorp.com


1.2
Confirmations. TRMC must immediately confirm all Product movement nominations
and schedule updates made by telephone during business hours outlined below.
Confirmations of nominations must be made in writing via e-mail or facsimile to
the TLO scheduler.



2.0    NOMINATION REQUIREMENTS


2.1
Nomination Hours. Daily nominations will be accepted 8:00 A.M. to 5:00 P.M.
Central Time. Nominations will not be accepted on weekends or designated TLO
holidays, a list of such holidays to be provided by TLO to TRMC upon request.



2.2
Required Information for Nomination. Prior to being allocated a movement date
and time, TRMC shall notify the TLO scheduler in writing of the following
information:



2.2.1
TRMC account or applicable terminalling, storage, or throughput agreement.

2.2.2
Product and quantity to be shipped.

2.2.3
Receipt / Delivery location.

2.2.4
Type of movement (pipeline movement, Marine Vessel discharge, etc.).

2.2.5
For Marine Vessel related movements, provide:

•
Vessel Name

•
Vessel IMO Number

•
Vessel deadweight tonnage

•
Arrival draft

•
Laycan Dates

•
Date/Time Vetting Approval Required By

•
Names of cargo inspector and agent.

2.2.6
Special requirements by TRMC (such as pre-movement analysis, third party
inspection, etc.).

2.2.7
TLO tank designation and/or instructions.

2.2.8
Certificates of analysis prior to delivery (on “inbound” shipments to the TLO
system) if requested by TLO.

2.2.9
TRMC’s inspection company if requested by TLO.

2.2.10
Copy of Material Safety Data Sheet for the product being moved, prior to
movement, if not     previously on file with TLO.


\36164683.5                        5

--------------------------------------------------------------------------------








2.3
Required Documents. Further, TRMC is obligated to complete and return the
following to TLO:



•
Tesoro Petroleum Tanker Questionnaire, Tug Questionnaire as applicable using the
Q88 website hhtp://q88.com/Tesoro/aspx. The SIRE VPQ can be imported to Q88 and
this auto-populates most of the Tesoro specific questionnaire

•
Crew Matrix current for the date of clearance request must be sent or the
operator confirm the published SIRE Crew Matrix is current for the vetting
request date.

•
ISSC with intermediate endorsement verification

•
Other documents required for vessels nominated the first time for Operator:
General Arrangement, Mooring Arrangement, and Capacity Plan.

•
Certificates required to be provided depending on the region of clearance
request: California COFR



All information required to complete the vessel vetting process as described in
the attached Exhibits B-1 (Tesoro Marine Vessel Vetting Process) must be
submitted seven (7) calendar days prior to Marine Vessel arrival, unless
otherwise directed by TLO. TRMC must provide evidence of insurance coverage
required by this Agreement.


3.0    NOMINATION AND SCHEDULING GUIDELINES
3.1
Marine Vessel Nominations and Scheduling—Review Process. TLO or TLO’s designated
agent will review Marine Vessel survey information and inspection history to
insure that Marine Vessels calling at the Amorco Terminal meet accepted industry
standards suitable for berthing. This review process attached as Exhibits B-1 or
“vetting” will be required for all Marine Vessels calling at the marine
terminal. Marine Vessel nominations will not be accepted until such time that
the Marine Vessel vetting process has been successfully completed or confirmed.
Marine Vessel acceptance or rejection shall be communicated by TLO within a
reasonable time frame. The Amorco Terminal also maintains the right to refuse
docking of a Marine Vessel if it deems that vessel to be unsafe by TLO. TLO’s
acceptance of any Marine Vessel shall not constitute a continuous acceptance of
such Marine Vessel for any subsequent loading or discharge. TLO reserves the
right to refuse acceptance of a Marine Vessel following its docking at the
Amorco Terminal if the TLO determines that the Marine Vessel and/or its crew are
unfit for service. Any rejection once the Marine Vessel is at the Amorco
Terminal requires TLO to notify the TRMC immediately.



3.2
Vessel Nominations and Scheduling—Procedure. The basis for scheduling all
water-borne movements utilizing the Marine Terminal will be on a first come,
first serve basis or as mutually acceptable for Marine Vessel nominations made
by TRMC to TLO, who will coordinate such Marine Vessel nominations with the
scheduling supervisor for the Marine Terminal. The estimated times of arrivals
(“ETA”) at the entrance to the Port will be a determining factor for the berth
assignments. The Marine Vessel nomination and scheduling guidelines are outlined
below:



3.2.1
Thirty (30) days prior to ETA at the entrance to the Port, TRMC shall notify TLO
of the expected Marine Vessel arrival date.

3.2.2
Ten (10) days prior to ETA at entrance to the Port, TRMC shall notify TLO of any
changes to the Marine Vessel arrival date.

3.2.3
Five (5) days prior to scheduled ETA (date and time), TRMC shall notify TLO of
any changes to the Marine Vessel arrival date.

3.2.4
Seventy-two (72) hours, forty-eight (48) hours and twenty-four (24) hours prior
to the scheduled entrance to the Port, TRMC shall notify the TLO scheduler of
any changes in ETA, with the seventy-two (72) hour ETA notice being used to
“fix” the berthing time as defined below.

3.2.5
After the twenty-four (24) hour notification has been given, TRMC shall notify
the TLO scheduler if the ETA at the Wharf changes by more than six (6) hours.




\36164683.5                        6

--------------------------------------------------------------------------------




3.3
“Vessel Schedule”. The Vessel Schedule will be updated and communicated by
e-mail or other mutually acceptable means to TRMC as changes occur. TLO will
make a good faith effort to prevent delays and schedule Marine Vessels for all
TRMC’s movements in a timely manner. Neither TLO nor its designated agent will
be responsible for demurrage claims associated with Marine Vessel scheduling
and/or the use of the Terminal.



3.4
Marine Terminal Scheduling Conflicts / Vacating the Berth. A nominated Marine
Vessel may be denied access or be rescheduled, or be ordered by TLO to vacate
the Terminal under the following conditions:



3.4.1    Marine Vessel fails to meet regulatory requirements prior to docking at
berth;
3.4.2
The Marine Vessel is not in compliance with applicable laws, rules, regulations,
permit conditions or TLO’s and the Port’s lease terms; or

3.4.3
There are other circumstances, such as mechanical or structural failures, harbor
conditions, force majeure or U.S. Coast Guard suspension of unloading, that
preclude safe and legal use of the Wharf and other Amorco Assets for such
unloading operation.



A Marine Vessel that fails to meet one of the above criteria may be allowed to
unload if that Marine Vessel’s agent and the agents of other subsequently
affected Marine Vessels agree to conform with the applicable needs of the
Terminal and the operators at the Wharf agree that unloading may safely and
legally proceed.


3.5    Marine Restrictions. TRMC must warrant and comply as follows:


3.5.1
TRMC must warrant that the vessel shall be in compliance with all applicable
international conventions, all applicable laws, regulations and/or other
requirements of the country of the Marine Vessel’s registry and of the United
States of America, State of California, U.S. Coast Guard, and the local
authorities having jurisdiction over the Amorco Terminal. The Marine Vessel
shall have onboard, during the subject period, all certificates, records or
other documents required by the aforesaid conventions, laws, regulations and/or
requirements. The conventions, laws, regulations and requirements referred to in
this paragraph include, but are not limited to, the conventions, laws,
regulations, and requirements concerning ship size, ship design, safety,
operations of the relevant ship equipment (including inert gas and crude oil
wash systems if the Marine Vessel is so equipped), navigation, pollution and
other like matters.

3.5.2
All Marine Vessels transferring cargo must comply with terminal operations rules
and procedures as well as all rules and requirements of the U.S. Coast Guard
and/or local authorities having jurisdiction over the Amorco Terminal.

3.5.3
Any Marine Vessel delays resulting from noncompliance with any international,
federal, state, or local regulations, and/or terminal safety, security, and
environmental regulations will be for TRMC’s account.

3.5.4
TRMC’s Marine Vessel must supply all mating adapters for its cargo receipt and
discharge lines.

3.5.5
Any Marine Vessel nominated by TRMC must not have any cast iron valves and/or
fittings outboard of the last fixed rigid support to the vessel’s deck.

3.5.6
The Marine Vessel will furnish necessary personnel (including necessary
certified tankerman) for loading, discharging, and tending all lines of each
Marine Vessel. The Amorco Terminal’s Wharf personnel will not undertake any
connecting and disconnecting of cargo hoses at the Marine Vessel’s manifold.

3.5.7
If required by Law or Regulation, TLO will allow Wharf receipt of slops/oily
ballast and/or provide potable water, but such shall be at TRMC’s cost as
determined in TLO’s commercially reasonable discretion. TRMC agrees to pay such
cost as invoiced by TLO.



4.0    MARINE TERMINAL WHARF SPECIFICATIONS
    
Vessel Class
<150,000 LT
<152.4 KMT dwt
>150,000 LT
>152.4 KMT dwt
 
Units
US
Metric
US
Metric
 
Maximum dwt
150,000 LT
152,407.010 MT
190,000 LT
193,048.879 MT
 
Maximum LOA
1,000 ft
304.804 m
1,000 ft
304.804 m
 


\36164683.5                        7

--------------------------------------------------------------------------------






Minimum Parallel Mid-body
307.8 ft
93.819 m
307.8 ft
93.819 m
 
Depth MLLW
44.2 ft
13.472 m
44.2 ft
13.472 m
 
Minimum Under Keel Clearance
2 ft
0.610 m
3 ft
0.914 m
 
Maximum Draft*
40 ft
12.192 m
38 ft
11.583 m
 
Maximum Rail Pressure
150 PISG
150 PSIG
150 PSIG
150 PSIG
 
Estimated Discharge Rate
25,000 MBPH
25,000 MBPH
25,000 MBPH
25,000 MBPH
 



*Maximum draft in brackish Water with specific gravity of 1.010. Vessels may be
limited by Pinole Shoals.


Minimum mooring lines of 0-3-3 forward and aft winch mounted lines. All lines
must have minimum breaking strength of 59 ST (53.523 MT).


4.1
Barge Limitations. Barge discharge movements are not allowed without prior
review and approval by TLO following a detailed mooring analysis. The cost
associated with the special request for barge mooring analysis will be for the
account of TRMC.



5.0    PRODUCT SPECIFICATION LIMITS
5.1
Viscosity Limit. Unless otherwise stated in the posted minimum specifications,
the viscosity limit shall be less than 350 centistokes (cSt) @ 122° Fahrenheit
(“F”). Any Product above this point require prior approval from TLO.



5.2
Pour Point Limit. Unless otherwise stated in the posted minimum specifications,
the pour point limit shall be less than 65°F. Any Product above this point
require prior approval from TLO.



5.3
H2S Limit. Unless otherwise stated in the posted minimum specifications, the H2S
limit shall be less than seventy (70) parts per million (“PPM”) in the liquid
phase. The TLO scheduler MUST be notified if the H2S levels are greater than ten
(10) PPM in the vapor phase.



5.4
RVP Limit. Unless otherwise stated in the posted minimum specifications, the
true vapor pressure (“TVP”) of the Product must be less than 11.0 PSI.



5.5
Temperature Limit. Unless otherwise stated in the posted minimum specifications,
the maximum temperature limit shall be 145°F. Any Product exceeding this
temperature limit will require TLO approval.



5.6
Benzene Limit. Unless otherwise stated in the posted minimum specifications, the
benzene concentration weighted percentage (“wt”) shall be 5% or less.



5.7
Tank Designations. If a change of service occurs for a tank without being
completely drained and cleaned, residual product from the previous content may
remain in the tank. Responsibility for complying with limitations on blending of
residual product belongs to the product owner, therefore informing the
California Air Resources Board of changes to tank designation is the
responsibility of the TRMC.



6.0    MISCELLANEOUS


6.1
Amendment. TLO reserves the right to amend these Marine Vessel Nominating
Procedures with advance written notice to TRMC. All amendments must be mutually
agreeable to TLO and TRMC. Any amendments will be delivered to TRMC within
thirty (30) business days of any such amendment and in the manner set forth in
Section 24 of the Agreement.




\36164683.5                        8

--------------------------------------------------------------------------------




EXHIBIT B-1


Tesoro Marine Vessel Vetting Process


Tesoro Corporation (“Tesoro”) is a San Antonio, Texas based refining and
marketing company with deepwater access refineries and/or terminals in Nikiski,
Alaska; Anacortes Washington; Martinez, California; Los Angeles, California, and
Kapolei, Hawaii.


VETTING POLICY
All vessels must be vetted and accepted before they can be approved to berth at
a facility owned or operated by Tesoro.


Vetting is used to determine the suitability and acceptability/non-acceptability
of a vessel with the following objectives:
•
All vessels must comply with applicable rules, regulations and accepted industry
practices in respect to safety, pollution prevention, and operational
procedures.

•
The quality of the ship, crew, and owner/operator meet industry and Tesoro
requirements.

•
The vessel has the capability to safely arrive, moor, and depart in respect to
the vessel’s particulars, draft, and mooring capabilities.



VETTING PROCESS
Vetting is performed by the Tesoro Vetting group utilizing a dedicated vetting
program designed and maintained by Marine Information Systems. The program is
called Tesoro Assessment & Ship Clearance (TASC), and it is internet based and
provides a central process and record of all vetting activity. TASC includes
direct links with Lloyd’s List Intelligence and Q88.com as well as links with
SIRE, USCG PSIX, Equasis, Paris MOU, Tokyo MOU, Indian Ocean MOU and other sites
that may be useful in the vetting process. TASC also includes a
Terminal/Superintendent feedback capability which is an important element of the
vetting process.


Vetting requests must be submitted in TASC by Tesoro personnel.


When a vessel is submitted for a vetting clearance the owner or operator must
provide or update the following to the Terminal scheduler (as indicated in Annex
B) with carbon copy to vetting@tsocorp.com :


•
Tesoro Petroleum Tanker Questionnaire, Barge Questionnaire, Tug Questionnaire as
applicable using the Q88 website http://q88.com/tesoro.aspx. The SIRE VPQ can be
imported to Q88 and this auto-populates most of the Tesoro specific
questionnaire. There are a few Tesoro specific fields that will need to be
completed before saving/sending to Tesoro. When the Tesoro Questionnaire is
saved/sent from Q88 the data auto-populates TASC.

•
Crew Matrix current for the date of the clearance request must be sent or the
operator must confirm the published SIRE Crew Matrix is current for the vetting
request date.

•
ISSC with intermediate endorsement verification.

•
Other documents required for vessels nominated the first time for Tesoro:
General Arrangement, Mooring Arrangement, and Capacity Plan.

•
Certificates required to be provided depending on the region of clearance
request: California COFR



The vetting process includes numerous factors such as those listed below, but
may include other considerations as circumstances warrant:


•
Tesoro Terminal/Superintendent Feedback

•
Review of the Tesoro Questionnaire with special attention to vessel particulars:
including DWT, mooring capability, bow mooring arrangement, LOA, Beam, Max Draft
and KTM.

•
SIRE inspection reports.

•
Port State Reports: USCG PSIX, Tokyo MOU, Paris MOU, Indian MOU, Equasis, etc.


\36164683.5                        9

--------------------------------------------------------------------------------






•
Past experience with the vessel.

•
Past experience with the owner/operator.

•
Casualties, detentions included in specialized data services such as Lloyd’s
Intelligence.

•
Information and/or publicized in the media.



After a detailed review the following may result:
•
The vessel is accepted subject to certain approval conditions.

•
The vessel is rejected.

•
Additional information is requested.

•
An inspection is required.



A vessel must be vetted each and every time it is considered for use as
described in the previous vetting policy section unless the vessel is under time
charter to Tesoro.


SPECIFIC CRITERIA


The following specific criteria will apply:
•
Single hull vessels are accepted on an exceptional basis only.

•
Vessels over 15 years old must have a CAP 1 or CAP 2 rating issued by an
acceptable classification society.

•
Tankers over 15 years old must have been dry-docked within the last 36 months.
Under Water Inspections in Lieu of Drydocking (UWILD) are not acceptable.

•
Conditions of Class will be closely scrutinized.





Vessels that will not be considered/accepted


I.
Single hull tankers over 20 years of age will not be considered.

II.
CBT Tankers

III.
Tankers without fully functioning IG system.

IV.
Vessels with only center tanks with a history of fracturing

V.
OBO’s over 12 years old

VI.
OBO’s that have not been in continuous wet service for at least 3 consecutive
voyages

VII.
Vessels with unacceptable P&I Clubs





GENERAL CRITERIA


•
Tesoro requires a tanker to have a SIRE inspection at six months intervals.

•
Barges and tugs must have a SIRE inspection at twelve months intervals with
exceptions in certain regions.

•
Current Crew Matrix is required, for key officers the following experience is
preferred:

TIME IN RANK: An aggregate of 2.5 years of on board sea time between the Master
& C/O, and the same for the C/E & 1E.
TIME ON ALL TYPES OF TANKERS: Minimum 2.5 years of on board sea time
individually for Master, C/O, C/E & 1E.
TIME WITH OPERATOR: An aggregate of 2 calendar years between the Master & C/O,
and the same for the C/E & 1E.
•
Ownership/Operator changes – A vessel will need a SIRE inspection following a
change in ownership or operator unless experience with the new owner and/or
operator are such that the change is of not concern.

•
Newbuilds – Vessels on their maiden voyage will only be considered based on
experience with the owner/operator.

•
Owner must be a member in good standing of an acceptable P&I club and the vessel
must have the maximum coverage available on the market for oil pollution
(currently US $1 billion).


\36164683.5                        10

--------------------------------------------------------------------------------






•
Vessel must be in compliance with applicable international, flag state, port
state, classification society and local authority rules and regulations.

•
Vessels calling on a US port or a US controlled territory, must have valid
contingency plans, certificates of financial responsibility and other
documentation required by The Oil Pollution Act of 1990 (OPA-90), the U.S. Coast
Guard and the port state. This includes compliance with OPA 90 crew rest period
regulations.

•
Vessel shall not have any outstanding safety violations issued by a flag state,
the U.S. Coast Guard, vessel’s classification society or port state.

•
If the vessel experienced a spill or casualty in the last 12 months the spill or
casualty must be investigated. Actions taken by the vessel or operator to
address the causes of the incident(s) must be evaluated and a determination made
that the actions taken were sufficient to prevent reoccurrence of the incident.

•
Vessel must have a drug and alcohol program that meets OCIMF and flag state
requirements.

•
Crew certifications and training must conform to International Convention on
Standards of Training and Certification of Watchkeepers for Seafarers (STCW) and
flag state requirements.

•
The crew complement must be in accordance with flag state manning standards.

•
The vessel crew must be able to communicate effectively in English with
shore-side personnel, both verbally and in writing.

•
All measurement and sampling equipment and systems, including portable
equipment, is to be in good condition and of a design that supports the
efficient and accurate measurement and / or sampling. The accuracy of these
systems must be proven and documented, and meet API standards.

•
Approved oil spill response manuals must be in place. Notification information
must be readily available.

•
Spill response equipment must be in compliance with flag state requirements
(U.S. Coast Guard in the United States) and the vessel must have sufficient
equipment including pumps, hoses, sorbents, drums, etc., readily available to
mount a prompt response.

•
TMSA – Tankers and barge operators are recommended to have a report published on
the TMSA database. Tesoro should be included as a recipient of the reports. The
report may be followed up with an owner review and audit by Tesoro.



SIRE INSPECTIONS


Owners/Operators wishing to have their vessel inspected must submit the Tesoro
SIRE Inspection Request. This form is available at q88.com or from
shipinspection@tsocorp.com


It is preferred that the inspection is conducted during a daylight discharge
operation. An agreement to perform an inspection will be completed between the
owner/operator and Tesoro that establishes the inspection process, and the
submittal of owner comments to SIRE. The charge for the inspection will be
covered in the agreement.


Tesoro utilizes SIRE inspectors based in the following countries:


Argentina
Australia
Brazil
Canada, Nova Scotia
Chile
Italy
Singapore
South Africa
South Korea
United Kingdom
United Arab Emirates
United States of America in the following states: California, Florida,
Massachusetts, New Jersey, Oregon, Pennsylvania, Texas, Washington.
Venezuela





\36164683.5                        11

--------------------------------------------------------------------------------






CONTACT INFORMATION


Contact the Tesoro Vetting Group via email at vetting@tsocorp.com to ensure
messages are received in a timely manner without regard to time zones and people
away from the office. If required, direct contact may be made as follows:


Primary contact regarding SIRE Inspections and Vetting –
Captain Debra Cobb
Marine Assurance Manager
Office: 210-626-7439 Central US Time Zone


Secondary contact regarding SIRE Inspections and Vetting –
Captain Robert McCaughey
Manager West Coast Shipping Operations
Office: 562-495-6844 US Pacific Time Zone


Company Address:
Tesoro Maritime Company
ATTENTION: Marine Assurance Manager
19100 Ridgewood Parkway
San Antonio, Texas 78259
 

\36164683.5                        12

--------------------------------------------------------------------------------




ANNEX C


Authorized Entry Procedures


(Amorco Assets)


The purpose of this document is to set forth authorized entry procedures for the
Amorco Terminal.


The procedures listed below are in accordance with the TLO’s facility security
plan, TLO’s operations manual and all Applicable Law, including, but not limited
to, 33 CFR-Maritime Security (USCG) section 105.255.


PROCEDURES:


1.
Explosives, firearms, alcohol and illegal drugs are not allowed on TLO’s
property and are strictly prohibited. Any person caught in possession of these
items will be prosecuted (law enforcement agencies exempted).



2.
The main point of contact and communication shall be with operations at [(___)
___-____]



3.
Access control coverage is twenty four (24) hours a day.



4.
During vessel operations, entry personnel will be given a time frame on the
expected arrival of vessel and updated on schedule changes by email
communications.



5.
Entry personnel will demand government issued identification of all persons
entering the facility. No person shall be allowed to enter the facility without
U.S. government issued photo identification or foreign government issued
passport. Any person refusing to surrender proper identification will not be
allowed to enter the facility and future entry privileges will be revoked.



6.
Once personnel have established identification, the person’s identity will be
cross-referenced with the Authorized Entry List on a daily basis. If the visitor
or contractor is not listed, contact operations for authorized entry and/or
check email correspondence (please reference exemption).



7.
Identification badges will be supplied to all persons granted entry to the
facility. Identification badges shall be displayed in a clear and visible
manner. All persons shall wear identification badges for the duration of stay at
the facility. All persons shall notify security when an identification badge is
lost or stolen. All persons issued badges are responsible for their return to
entry personnel or main office receptionist.



8.
Before allowing entry, entry personnel must notify operations to the presence of
the contractor or visitor before opening the gate and allowing entry.



9.
All persons allowed entry are restricted to their assigned work area. Any person
found in a restricted area will be immediately removed from the facility.
However, access to smoking and restroom facilities are allowed.



10.
Entry personnel maintain the right and authority to deny any person entry to the
facility if any person entering the facility displays suspicious behavior,
appears to be under the influence of alcohol and/or drugs, or is engaged in
unsafe conduct.



11.
If any person becomes hostile or refuses to cooperate with these set procedures,
do not confront the individual; but call the Martinez Police Department at (925)
372-3440 and notify operations and the Terminal Manager immediately.



12.
No contractor or regulating agency is allowed to bring an “observer” who has no
regulatory authority over operations of the terminal, without prior written
approval from the Terminal Manager.




\36164683.5                        13

--------------------------------------------------------------------------------




13.
Any Person who does not have a professional relationship to the facility (e.g.,
friend, family member or child) will not be allowed entry.



14.
Vessel and barge crew changes are restricted, per the Facility Security Officer
(please reference exemption below).



Exemptions:
•    Tesoro Logistics Operations GP,LC employees, Tankermen, local and
government regulating agencies.
•    Prior written approval from the FSO/Terminal Manager granting authorization
of said crew members.


15.
All vehicles are subject to screening. Vehicles granted access to the wharf are
subject to inspection in the following areas: exterior, interior, trunk space,
tool bins and any form of packages.



16.
TLO reserves the right to require TRMC and/or TRMC’s carriers, agents,
contractors and representatives to enter into a “Terminal Access Agreement” in
the form that is attached hereto as Exhibit C-1 to this Annex C.


\36164683.5                        14

--------------------------------------------------------------------------------




EXHIBIT C-1


AMORCO TERMINAL ACCESS AGREEMENT


This Amorco Terminal Access Agreement (this “Access Agreement”) is entered into
on _________ __, 20__ (“Effective Date”) by and between ______________ (“TLO”),
and _____________________________ (“Contractor”). TLO and Contractor are
sometimes hereinafter referred to individually as “Party” and/or collectively as
“Parties”.
RECITALS


Contractor desires the right to access TLO’s Terminal(s) (defined below; and


TLO agrees to provide access to Contractor to the Terminals subject to the terms
and conditions of this Access Agreement.


NOW THEREFORE, in consideration of the mutual premises and covenants set forth
herein, TLO and Contractor hereby agree as follows:
AGREEMENT


1.0
Term. The term of this Access Agreement shall commence on the Effective Date and
conclude upon thirty (30) days’ written notice of termination provided by TLO to
Contractor. All obligations accrued by both Parties prior to such termination
date shall survive termination.



2.0
Access. TLO hereby grants Contractor and such of its agents, representatives and
contractors (collectively, “Agents”) and each of its and their employees, all as
designated in writing to TLO from time to time the right and privilege to access
the following terminals (collectively, the “Terminal”). Contractor, its Agents
and each of its and their respective employees shall access the Terminal in a
manner as to cause minimum interference with TLO’s operations.

West Coast                        
Amorco    __                    
                    
                                            
Contractor shall be absolutely responsible and liable for its Agents and their
actions, and for their compliance and/or non-compliance with the terms and
conditions of this Access Agreement.


3.0
Terminal Rules. Contractor agrees to comply with the Authorized Entry
Procedures, set forth in Exhibit A attached hereto and hereby incorporated as if
fully stated herein, as they may be amended from time to time, and to make
available copies of same to all Agents who enter or have access to the Terminal.



4.0
Compliance with Laws and Regulations. Contractor agrees to comply and to cause
its Agents to comply with all federal, state and local laws, statutes,
ordinances, rules, and regulations that may be applicable to Contractor’s and
its Agents activities at the Terminal. Contractor shall obtain and cause its
Agents to obtain all permits and licenses required by law.



5.0
Controlled Substance Abuse. TLO maintains a drug and alcohol free workplace. Any
person who is found in violation of Section (a) or who refuses to permit an
inspection per Section (b) may be removed and barred from the Terminal, at TLO’s
sole discretion. Contractor agrees to the following:

a.
Contractor and its Agents shall not use, possess, sell, transfer, purchase or
have in their system a controlled substance on any of TLO’s property at the
Terminal.


\36164683.5                        15

--------------------------------------------------------------------------------




b.
Entry into the Terminal constitutes consent to an inspection of the person and
personal effects, as well as any mode of transportation of Contractor and its
Agents.

c.
Contractor will have a drug and alcohol free workplace policy in effect.

6.0
Safety of Contractor’s Vehicles and Equipment. Contractor agrees that all
vehicles and equipment owned, leased or otherwise under the control of the
Contractor and its Agents will be properly maintained, and in a safe condition.
Contractor shall remove any equipment that in TLO’s discretion poses a safety
hazard at the Terminal. In the event Contractor fails to remove such unsafe
equipment, TLO has the right to remove the unsafe equipment with Contractor
paying or reimbursing TLO for the cost of such removal.

7.0
Incident Reporting. Contractor must report all incidents (including accidents
and near misses) that occur at the Terminal in writing to TLO within twenty-four
(24) hours following such incident. The report should describe the incident and
include any investigative materials or documents that Contractor completes, and
any related documentations and reports submitted to any entity, including but
not limited to, any governmental agency, Contractor’s insurance, or others.

8.0
No Agency Relationship. Neither Contractor nor its Agents act under the
direction, control, or supervision of TLO and none of the foregoing is an agent
of TLO.

9.0
Insurance

9.1
Insurance Required by Contractor. Contractor shall obtain at its sole cost and
expense and shall carry and maintain in full force and effect, and cause its
Agents to obtain and maintain, insurance coverages with insurance companies
rated not less than A-, IX by A.M. Best or otherwise reasonably satisfactory to
TLO of the following types and amounts:

a.
Workers Compensation Insurance for statutory limits and in accordance with the
Laws and Regulations of the state(s) where the work or operations under this
Access Agreement are to be performed, including, without limitation, U.S.
Longshore and Harbor Workers Compensation Act as well as the Outer Continental
Shelf Lands Act with Volunteer Compensation for marine operations to include
transportation, wages, maintenance and cure, and Jones Act Coverage where
required;

b.
Employer's Liability Insurance in the following minimum limits:

i.
Bodily injury by accident – $1,000,000 per accident;

ii.
Bodily injury by disease – $1,000,000 each employee; and

iii.
Bodily injury by disease – $5,000,000 policy limit.

c.
Commercial Auto Liability Insurance covering each vehicle whether owned,
non-owned, hired, operated, or used by Contractor and/or any Agents while in, on
or adjacent to the Terminal, with a combined single limit of not less than one
million dollars ($1,000,000) for bodily injury and property damage as to any one
accident, including an MCS-90 endorsement.

d.
Commercial General Liability Insurance including coverages for contractual
liability, third-party personal injury liability, and sudden and accidental
pollution, with limits of not less than three million dollars ($3,000,000)
combined single limits each occurrence.

e.
Excess Liability Insurance in excess of the insurance coverages required at
Sections 10.2 (b), (c), and (d) above, with a limit of not less than ten million
dollars ($10,000,000) per occurrence.

9.2
Certificates of Insurance, Endorsements. Contractor shall cause TLO Group (as
defined below) to be named as an additional insured on all policies of insurance
secured by Contractor and its Agents in accordance with this Access Agreement.
Contractor shall furnish TLO with certificates of insurance evidencing this
coverage. All policies shall be endorsed to provide that no material change or
cancellation of the coverage shall occur


\36164683.5                        16

--------------------------------------------------------------------------------




until TLO has received thirty (30) days written notice. Contractor hereby
waives, and shall cause its insurers and those of the Agents to also waive any
right of subrogation that they may have against TLO Group. All insurance
coverage required hereunder shall be primary to, and not in excess of or
contributory with, any insurance that may be maintained by TLO.
9.3
Failure to Maintain Required Coverages. In the event that (a) Contractor does
not maintain, or does not cause its Agents to maintain, the insurance coverages
required hereunder this Access Agreement, (b) Contractor fails to include TLO as
an additional insured on all policies of insurance required by this Access
Agreement, or (c) the insurers of Contractor or any Agent deny coverage due to
the acts, fault, or breach of Contractor or any Agent, then Contractor shall
hold harmless and indemnify TLO against all claims, demands, losses, damages,
costs, expenses and fees (including attorneys’ fees) that otherwise would have
been insured.

10.0
Indemnification

10.1
Duty To Indemnify Contractor Group. Except as expressly provided otherwise in
this Access Agreement, OPERATOR SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
HARMLESS Contractor, its subsidiaries, affiliates and members, Agents, and each
of its and their respective officers, directors, employees, agents, contractors,
successors, and assigns (collectively the “Contractor Group”) from and against
all claims, suits, causes of action, demands, losses, liabilities, damages,
costs, expenses, fees (including, but not limited to, reasonable attorney’s
fees), and court costs (collectively “Claims”), inclusive of Claims made by
third parties, arising from or relating to any injury to or death of persons
and/or damage, loss, or injury to any property TO THE EXTENT OF THE PERCENTAGE
OR PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF OPERATOR OR ANY MEMBER
OF OPERATOR GROUP (as defined below) WHILE PERFORMING ITS OR THEIR OBLIGATIONS
UNDER THIS ACCESS AGREEMENT.

10.2
Duty to Indemnify TLO Group. Except as expressly provided otherwise in this
Access Agreement, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS
TLO, TLO’s general partner, subsidiaries, affiliates, and members and each of
its and their respective officers, directors, employees, agents, contractors,
successors, and assigns (excluding any member of Contractor Group) (collectively
the “TLO Group”) from and against all Claims, inclusive of Claims made by third
parties, arising from or relating to any injury to or death of persons and/or
damage, loss, or injury to any property TO THE EXTENT OF THE PERCENTAGE OR
PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF CONTRACTOR OR ANY
MEMBER OF CONTRACTOR GROUP WHILE ACCESSING THE TERMINAL AND/OR PERFORMING ITS OR
THEIR OBLIGATIONS UNDER THIS ACCESS AGREEMENT.

10.3
Duty to Indemnify for Pollution Events. Notwithstanding anything to the contrary
in this Access Agreement, in the event of any escape, release, discharge, threat
of discharge, or disposal of any pollutants or hazardous materials from any
member of Contractor Group’s vehicles or equipment or otherwise caused by any
member of the Contractor Group while in, on, or adjacent to the Terminal (each
such event a “Pollution Event”), TLO shall have the right to commence emergency
response and containment or clean-up activities, as deemed appropriate or
necessary by TLO or required by any governmental authorities, and shall notify
Contractor, as soon as reasonably possible, of such activities. CONTRACTOR SHALL
ASSUME ALL RESPONSIBILITY FOR, AND SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
HARMLESS TLO GROUP FROM AND AGAINST, ANY AND ALL CLAIMS ARISING FROM OR RELATING
TO A POLLUTION EVENT EXCEPT TO THE EXTENT THAT CONTRACTOR SHALL SHOW ANY SUCH
POLLUTION EVENT IS CAUSED BY THE SOLE NEGLIGENCE OF TLO.

10.4
Written Claim. Neither Party shall be obligated to indemnify the other Party or
be liable to the other Party unless a written claim for indemnity hereunder is
delivered to the other Party within ninety (90) days after the date that a Claim
is reported or discovered, whichever is earlier.


\36164683.5                        17

--------------------------------------------------------------------------------




10.5
No Limitation. The scope of these indemnity provisions may not be altered,
restricted, limited, or changed by any other provision of this Access Agreement.
The indemnity obligations of the Parties as set out in this Section 11 are
independent of any insurance requirements as set out in Section 10, and such
indemnity obligations shall not be lessened or extinguished by reason of a
Party’s failure to obtain the required insurance coverages or by any defenses
asserted by a Party’s insurers.

10.6
Waiver of Consequential and Other Damages. IN NO EVENT SHALL A PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, NO MATTER HOW CHARACTERIZED, RELATING TO THIS
ACCESS AGREEMENT AND ARISING FROM ANY CAUSE WHATSOEVER.

10.7
Survival. These indemnity obligations shall survive the termination of this
Access Agreement for any reason until the applicable statute of limitations has
run.

11.0
Notice/Contact Information. Any notice, request, order or demand required or
permitted to be given under this Access Agreement to either Party, other than a
request for service, shall be in writing and conveyed to the Party to be
notified as follows by certified mail, return receipt requested, on the date of
mailing of said notice:

If to TLO:
 
 
 
If to Contractor:
 
Attention:
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Telephone:
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
SCAC Code:
 
 
 
 
 
 
FEIN:
 
 
 
 
 
 
State License Number/ Transporter's Number:
 
 
 
 
 
 
 

With a copy to
Attention:


12.0
Miscellaneous.

12.1
Recitals. The Recitals are incorporated into this Access Agreement by reference,
as if fully set forth herein at length, and shall be considered terms of this
Access Agreement.

12.2
Governing Law; Jurisdiction. This Access Agreement and the rights and
obligations between the Parties shall be governed by, construed in accordance
with, and enforced under the laws of the State of Texas without giving effect to
its conflicts of laws provisions. The Parties irrevocably and unconditionally
consent and agree to submit to the exclusive jurisdiction of the State or
Federal courts located in Houston, Harris County, Texas. The parties further
irrevocably and unconditionally waive any objection based upon lack of personal
jurisdiction, improper venue or forum non conveniens in this jurisdiction and
consent to the granting of such legal or equitable relief as is deemed
appropriate by the federal courts in this jurisdiction.

12.3
Headings. The headings of the sections and subsections of this Access Agreement
are for convenience only and shall not be used in the interpretation of this
Access Agreement.

12.4
Severability. If any provision of this Access Agreement is determined to be
invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Access Agreement. In that event,


\36164683.5                        18

--------------------------------------------------------------------------------




the Parties agree to amend or reform this Access Agreement to effect as closely
as possible the original intent of the Parties.
12.5
Entire Agreement; Amendment; Waiver. This Access Agreement constitutes the
entire agreement between the Parties regarding the transactions contemplated
herein. Any previous agreements and understandings between the Parties regarding
these transactions, whether written or oral, are superseded by this Access
Agreement. Any amendment or waiver of any requirements and/or provisions of this
Access Agreement must be in writing and signed by an officer or authorized
representative of each Party.

12.6
Assignment. This Access Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and permitted assigns.
Contractor may not assign this Access Agreement nor grant any rights hereunder,
nor shall activities by performed under this Access Agreement by a contractor or
subcontractor of Contractor, without the express prior written consent of TLO.

12.7
Counterparts. This Access Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument. To the maximum extent
permitted by law, any document may be signed and transmitted by facsimile with
the same validity as if it were an ink-signed document.

[SIGNATURE PAGE FOLLOWS.]



\36164683.5                        19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Access Agreement to be
duly executed by their respective authorized officers as of the Effective Date.


OPERATOR                        CONTRACTOR [Insert Entity]


By:    ________________________________        By:    ________________________________
Name:    ________________________________        Name:    ________________________________
Title:    ________________________________        Title:    ________________________________



\36164683.5                        20

--------------------------------------------------------------------------------




EXHIBIT A


Authorized Entry Procedures


(See Attached.)











\36164683.5                        21

--------------------------------------------------------------------------------




Authorized Entry Procedures


(Amorco Assets)


The purpose of this document is to set forth authorized entry procedures for the
Amorco Terminal.


The procedures listed below are in accordance with the TLO’s facility security
plan, TLO’s operations manual and all Applicable Law, including, but not limited
to, 33 CFR-Maritime Security (USCG) section 105.255.


PROCEDURES:


1.
Explosives, firearms, alcohol and illegal drugs are not allowed on TLO’s
property and are strictly prohibited. Any person caught in possession of these
items will be prosecuted (law enforcement agencies exempted).



2.
The main point of contact and communication shall be with operations at [(___)
___-____]



3.
Access control coverage is twenty four (24) hours a day.



4.
During vessel operations, entry personnel will be given a time frame on the
expected arrival of vessel and updated on schedule changes by email
communications.



5.
Entry personnel will demand government issued identification of all persons
entering the facility. No person shall be allowed to enter the facility without
U.S. government issued photo identification or foreign government issued
passport. Any person refusing to surrender proper identification will not be
allowed to enter the facility and future entry privileges will be revoked.



6.
Once personnel have established identification, the person’s identity will be
cross-referenced with the Authorized Entry List on a daily basis. If the visitor
or contractor is not listed, contact operations for authorized entry and/or
check email correspondence (please reference exemption).



7.
Identification badges will be supplied to all persons granted entry to the
facility. Identification badges shall be displayed in a clear and visible
manner. All persons shall wear identification badges for the duration of stay at
the facility. All persons shall notify security when an identification badge is
lost or stolen. All persons issued badges are responsible for their return to
entry personnel or main office receptionist.



8.
Before allowing entry, entry personnel must notify operations to the presence of
the contractor or visitor before opening the gate and allowing entry.



9.
All persons allowed entry are restricted to their assigned work area. Any person
found in a restricted area will be immediately removed from the facility.
However, access to smoking and restroom facilities are allowed.



10.
Entry personnel maintain the right and authority to deny any person entry to the
facility if any person entering the facility displays suspicious behavior,
appears to be under the influence of alcohol and/or drugs, or is engaged in
unsafe conduct.



11.
If any person becomes hostile or refuses to cooperate with these set procedures,
do not confront the individual; but call the Martinez Police Department at (925)
372-3440 and notify operations and the Terminal Manager immediately.




--------------------------------------------------------------------------------








12.
No contractor or regulating agency is allowed to bring an “observer” who has no
regulatory authority over operations of the terminal, without prior written
approval from the Terminal Manager.



13.
Any Person who does not have a professional relationship to the facility (e.g.,
friend, family member or child) will not be allowed entry.



14.
Vessel and barge crew changes are restricted, per the Facility Security Officer
(please reference exemption below).



Exemptions:
•    Tesoro Logistics Operations GP,LC employees, Tankermen, local and
government regulating agencies.
•    Prior written approval from the FSO/Terminal Manager granting authorization
of said crew members.


15.
All vehicles are subject to screening. Vehicles granted access to the wharf are
subject to inspection in the following areas: exterior, interior, trunk space,
tool bins and any form of packages.



16.
TLO reserves the right to require TRMC and/or TRMC’s carriers, agents,
contractors and representatives to enter into a “Terminal Access Agreement” in
the form that is attached hereto as Exhibit C-1 to this Annex C.




